 United States Bankruptcy Court for the:
  Northern      District of California

 Case number (if known):                                              Chapter you are filing under:
                                                                      LI Chapter 7
                                                                      0 Chapter 11
                                                                      L, Chapter 12
                                                                      l Chapter 13
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy
The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case —and In Joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor I and
 Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
 same person must be Debtor I In all of the forms.
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
 (If known). Answer every question.


             Identify Yourself

                                         About Debtor 1:                                                              About Debtor 2 (Spouse Only In a Joint Case):

i. Your full name
      Write the name that is on your     Juan Carlos
      government-Issued picture                                                                                        First name
                                         First name                                                   -

      identification (for example,
      your drivers license or
      passport).                         Middle name                                                                   Middle name
                                         Cases
      Bring your picture
                                         Last name                                                                     Last name
      identification to your meeting
      with the trustee.
                                         Suffix (Sr., Jr.. II, Ill)                                               --- Suffix (Sr., Jr., II, Ill)




 2.   All other names you                 Carlos
      have used in the last 8            First name                                                       -            First name
      years
                                         Middle name                                                                   Middle name
      Include your married or
      maiden names.                       Casas
                                         Last name                                                            -        Last name



                                         First name                                                                     First name


                                         Middle name                                                                    Middle name


                                         Last name                                                                      Last name




 3.   Only the last 4 digits of                                               7      8      9                           )Q(j( – xx –
                                         xxx — xx — 1
      your Social Security
      number or federal                  OR                                                                             OR
      Individual Taxpayer                                                                                         :9xx_xx_
      Identification number               9xx—xx—
      (ITIN)

  Official Form 101                                     Voluntary Petition for individuals Filing for Bankruptcy                                              page 1
Debtor 1     JUAN CARLOS CASAS                                                                     Case number
             Fist Name   Mldd. Name               Last Name




                                      About Debtor I                                                    About Debtor :2 (Spouse Only In a Jolnt Cast)


4. Any business names
   and Employer                        i I have not used any business names or EINs.                    U      I have not used any business names or E1Ns.
   Identification Numbers
   (EIN) you have used In             (only as an LLC or corporation)
   the last 8 years                   Business name                                                     Business name
    Include trade names and
    doing business as names           Business name                                                     Business name



                                      EIN                                                               EIN


                                      F1                                                            :   EIN




5. Where you live                                                                                       If Debtor 2 lives at a different address:


                                      1769 Hillsdale Ave        #2479
                                      Number    Street                                                  Number          Street




                                      San Jose CA         95124
                                      City                                    State    ZIP Code         City                                      State    ZIP Code

                                      Santa Clara
                                      County                                                            County

                                      If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                      above, fill It In here. Note that the court will send             yours, fill it In here. Note that the court will send
                                      any notices to you at this mailing address.                       any notices to this mailing address.


                                       P0 Box 24793
                                      Number         Street                                             Number          Street


                                      P.O. Box                                                          P.O. Box

                                      San Jose CA         95154
                                      City                                    State     ZIP Code        City                                      State     ZIP Code




6. Why you are choosing               Check one:                                                        Check one:
   this district to file for
   bankruptcy                               Over the last 180 days before filing this petition,         U Over the last 180 days before filing this petition,
                                            I have lived in this district longer than in any                   I have lived in this district longer than in any
                                            other district.                                                    other district.

                                      U     I have another reason. Explain.                             U      I have another reason. Explain.
                                            (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                           page 2
Debtor I      JUAN CARLOS CASAS                                                                        Case number (iwoas________________________
              First Name   Mda Name                     Last Name



            Tell the Court About Your Bankruptcy Case


7. The chapter of the                 Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
   under
                                       I             aper 7
                                                   Chapter

                                      U            Chapter 11

                                      U            Chapter 12

                                           '       Chapter 13


8. How you will pay the fee           5f            will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                      U I need to pay the fee in installments.                  If you choose this option, sign and attach the
                                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                      U I request that my fee be waived (You                    may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


e. Have you tiled for                 U No
      bankruptcy within the
                                                   Yes. DMtict No Dist/Calif- San Jose Wtien           10/11/2011        Case number 11-59427
      last 8 years?                            '

                                                                                                       MM/ DD/YYYY
                                                         District No Dist/Calif - San Jose        en   05/14/2015        Case number 15-51635
                                                                                                       MM! DD!YYYY
                                                         District No Dist/Calif - San Jose when        09/01/2015        Case number 1552841
                                                                                                       MM/ DD/YYYY



10. Are any bankruptcy                U No
      cases pending or being
                                                   Yes. Debtor      Patricia Isabel Casas                                Relationship to you   spouse
      filed by a spouse who Is                 '



      not filing this case with                          Distdct No 01st/Calif   -   San Jose when     07/31/2019        Case number, if known _19-51552 MEH
      you, or by a business                                                                            MM! DD I YYYY
      partner, or by an
      affiliate?
                                                         Debtor                                                          Relationship to you
                                                         Disthct                               When                      Case number, if known____________________
                                                                                                       MMIDD/YYYY


ii. Do you rent your                  U.,No.            Go to line 12.
      residence?                                   Yes. Has your landlord obtained an eviction judgment against you and do you want to stay In your
                                                        residence?

                                                         af No. Gotoline 12.
                                                         U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
  -                                                           this bankruptcy petition.



Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
Debtor i         JUAN CARLOS CASAS                                                                          Case number (if know,,)____________________________
                Fk,t N.m.         ?Add. N.m.             I...t N.m.




Ifl          Report About Any Businesses You Own as a Solo Proprietor


12. Are you a sole proprietor                  U No. Go to Part 4.
    of any full- or part-time                  ,j
    business?                                  iZi Yes. Name and location of business
   A sole proprietorship is a                           no dba, Real Estate Agent (Realtor)
    business you operate as an
                                                        Name of business, if any
    individual, and is not a
    separate legal entity such as
                                                        Fireside Realty
    a corporation, partnership, or
                                                        Number        Street
    LLC.
    If you have more than one                           2111 Lincoln Ave
    sole proprietorship, use a
    separate sheet and attach it                        San Jose                                                   CA          95125
    to this petition.                                                                                                          ZIP Code
                                                         City                                                     State


                                                        Check the appropriate box to describe your business:
                                                        U    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        U    Single Asset Real Estate (as defined In 11 U.S.C. § 101 (51 B))
                                                        U    Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                        U    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        Ef None of the above
13.   Are you filing under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                      most recent balance sheet, statement of operations, cash-flow statement, and federal Income tax return or if
                                               any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
      are you a small business
      debtor?
                                                   No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                     U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101 (51 D).                           the Bankruptcy Code.

                                               U Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                        Bankruptcy Code.


              Report If You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention


14.   Do you own or have any                       No
      property that poses or is
      alleged to pose a threat                 U Yes. What is the hazard?
      of imminent and
      Identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                          If immediate attention is needed, why is it needed?
      Immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          Where is the property?
                                                                                    Number         Street




                                                                                   City                                             State   ZIP Code


 Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
Debtor 1         JUAN CARLOS CASAS                                                                        Case number (if
                Fflt Name      Mldee Name             Last Name




              Explain Your Efforts to Receive a Briefing About Credit Counseling

                                            About Debtor 1:                                                     About Debtor 2 (Spc                                se):.
15.   Tell the court whether
      you have received a
      briefing about credit                 You must check one:                                                  You must check one:
      counseling.
                                                I received a briefing from an approved credit                    U   I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                       counseling agency within the 180 days before I
      The law requires that you                 filed this bankruptcy petition, and I received a                     flied this bankruptcy petition, and I received a
      receive a briefing about credit           certificate of completion.                                           certificate of completion.
      counseling before you file for
                                                Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. if you             U   I received a briefing from an approved credit                    U   i received a briefing from an approved credit
      cannot do so, you are not                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
      eligible to file.                         filed this bankruptcy petition, but I do not have a                  flied this bankruptcy petition, but I do not have a
                                                certificate of completion.                                           certificate of completion.
      If you file anyway, the court             Within 14 days after you file this bankruptcy petition.              Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you                you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
      will lose whatever filing fee             plan, if any.                                                        plan, if any.
      you paid, and your creditors
      can begin collection activities       U   I certify that I asked for credit counseling                     U   I certify that I asked for credit counseling
      again.                                    services from an approved agency, but was                            services from an approved agency, but was
                                                unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                days after I made my request, and exigent                            days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                                of the requirement.                                                  of the requirement.
                                                To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                    you were unable to obtain it before you flied for
                                                bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                required you to file this case.                                      required you to file this case.
                                                Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you flue.
                                                You must file a certificate from the approved                        You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                                developed, if any. if you do not do so, your case                    developed, if any. if you do not do so, your case
                                                may be dismissed.                                                    may be dismissed.
                                                Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                days.                                                                days.

                                            U   I am not required to receive a briefing about                    U   I am not required to receive a briefing about
                                                credit counseling because of:                                        credit counseling because of:

                                                U   Incapacity. I have a mental illness or a mental                  U      incapacity. I have a mental illness or a mental
                                                                  deficiency that makes me                                                deficiency that makes me
                                                                  incapable of realizing or making                                        Incapable of realizing or making
                                                                  rational decisions about finances.                                      rational decisions about finances.
                                                U   Disability. My physical disability causes me                     U      Disability. My physical disability causes me
                                                                 to be unable to participate in a                                        to be unable to participate in a
                                                                 briefing in person, by phone, or                                        briefing in person, by phone, or
                                                                 through the Internet, even after I                                      through the Internet, even after I
                                                                 reasonably tried to do so.                                              reasonably tried to do so.
                                                U   Active duty. I am currently on active military                   U      Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                         duty in a military combat zone.
                                                If you believe you are not required to receive a                     If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




 Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
Debtor 1      JUAN CARLOS CASAS                                                                   Case number (wk...
              Fkst Name   Mjd$e Name              Last Name




  ..       Answer These Questions for Reporting Purposes

                                       16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
    What kind of debts d 0                 as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                 No. Go to line 16b.
                                            XI   Yes. Go to line 17.

                                       16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           U     No. Go to line 16c.
                                           U     Yes. Go to line 17.

                                       16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                         III No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after         U Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                 U No
    administrative expenses
    are paid that funds will be                  U Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1-49                                 U   1,000-5,000                            U    25,001-50,000
    you estimate that you              U 50-99                                U   5,001-10,000                           U    50,001-100,000
    owe?                               U 100-199                              U   10,001-25,000                          U    More than 100,000
                                       0200-999

19. How much do you                    df $0-$50,000                          U i,000,00i-$io million                     U   $500,000,001-$i billion
    estimate your assets to            U $50,001-$100,000                     U $10,000,001-$50 million                   U   $1,000,000,001-$10 billion
    be worth?                          U sioo,00i-ssoo,000                    U $50,000,001-$100 million                  U   $10,000,000,001-$50 billion
                                       U $500,001411 million                  U $100,000,001-$500 million                 U   More than $50 billion

20. How much do you                    U   $0-$50,000                         U   $1,000,001-$10 million                  U   $500,000,001-$i billion
    estimate your liabilities          E4 $50,0014100,000                     U   $10,000,001-$50 million                 U   $1,000,000,00i-$10 billion
    to be?                                 $100,0014500,000                   U   $50,000,00114100 million                U   $10,000,000,001450 billion
                                       U $500,001-s1 million                  U   $100,000,001-$500 million               U   More than $50 billion
            Sign Below

                                       I have examined this petition, and   I declare under penalty of perjury that the information provided is true and
 For you                               correct.
                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                       of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                       under Chapter 7.
                                       If no attorney represents me and I did not pay or agree to pay someone who Is not an attorney to help me fill out
                                       this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                       I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                       with a bankru tcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                       18 U.S.C. §§p 52, 1     , 19, and 3571.


                                           Signatur f Debtor 1                                             Signature of Debtor 2
                                           JUAN     RLO$ CASAS
                                           Executed n 08/19/2019                                           Executed on
                                                       MM I DD IYYYY                                                     MM   I DD    IYYYY

 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                      page
Debtor 1     JUAN CARLOS CASAS                                                                   Case number (if
             Fkst Name   Mid. Naps.              Last Name




                                      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are         to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                    available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                      the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented            knowledge after an inquiry that the Information In the schedules filed with the petition Is incorrect.
by an attorney, you do not
need to file this page.
                                      X                                                                    Date          08/16/2019
                                          Signature of Attorney for Debtor   V                                           MM     I    DO IVYYY




                                          Norma Hammes
                                          Printed name

                                          GOLD and HAMMES, Attorneys
                                          Firm name

                                           1570 The Alameda, Suite 223
                                          Number Street




                                           San Jose, CA 95126
                                          City                                                            State          ZIP Code




                                          Contact phone      408-2978750                                   Email address officegoldandhammes.com




                                           80149                                                           California
                                          Bar number                                                       State




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
                                                Certificate Number: 06531 -CAN-CC-033273272

                                              III IIIIIIIIII liii 1111111 I IIIIIIIII liii IllIllIllIll II III
                                                                  06531-CAN-CC-033273272




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 19, 2019, at 1:22 o'clock PM CDT, Juan Carlos Casas
received from Allen Credit and Debt Counseling Agency, an agency approved
pursuant to 11 U.S.C. 111 to provide credit counseling in the Northern District of
California, an individual [or group] briefing that complied with the provisions of
11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date: August 19, 2019                           By:       /slDeyanira Reyes

                                                Name: Deyanira Reyes

                                                Title: Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Debtor 1           JUAN CARLOS CASAS
                     First Name                  MIde, Name                Last Name

Debtor 2
(Spouse, If filing) First Name                   Midde Name                Last Name


United States Bankruptcy Court for the: Northern District of California

Case number
                                                                                                                                             U   Check if this is an
                                                                                                                                                 amended filing


Official Form I O6AIB
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

    Do you own or have any legal or equitable interest In any residence, building, land, or similar property?
          No. Go to Part 2.
    U     Yes. Where is the property?                                                                                             -
                                                                     What is the property? Check all that apply.       Do not deduct secured claims or exemptions Put
                                                                     U    Single-family home                           the amount of any secured claims on ScheduleD
       1.1.                                                                                                            Creditors Who Have Claims Secured by Pmperfy
              Street address, if available, or other description
                                                                     U    Duplex or multi-unit building                                                       4.4,.

                                                                     U    Condominium or cooperative                   Current value of the Current value of the
                                                                     U    Manufactured or mobile home                  entire property?      portion you own?
                                                                     U    Land
                                                                     U    Investment property
                                                                     U    Timeshare                                    Describe the nature of your ownership
              City                            State      ZIP Code                                                      Interest (such as fee simple, tenancy by
                                                                     U    Other                                        the entireties, or a life estate), if known.
                                                                     Who has an interest In the property? Check one.
                                                                     U Debtor 1 only
              County                                                 U Debtor 2 only
                                                                     U Debtor I and Debtor 2 only                      U   Check If this Is community property
                                                                                                                           (see instructions)
                                                                     U At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:
     If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.        Do not deduct secured claims or exemptions Put
                                                                    U    Single-family home                            the arnount,pf any secured claims on Schedule 0:
                                                                                                                       Creditors Who Have Claims Secured
       1.2.
              Street address, if available, or other description
                                                                    0    Duplex or multi-unit building
                                                                    U    Condominium or cooperative                    Current value of the Current value of the
                                                                    U    Manufactured or mobile home                   entire property? portion you own?
                                                                    U    Land                                          $
                                                                    U    Investment property
                                                                                                                       Describe the nature of your ownership
              City                            State      ZIP Code
                                                                    U    Timeshare
                                                                                                                       Interest (such as fee simple, tenancy by
                                                                    U    Other                                         the entireties, or a life estate), If known.
                                                                    Who has an interest in the property? Check one.
                                                                    U Debtor 1 only
              County                                                U Debtor 2 only
                                                                    U Debtor 1 and Debtor 2 only                       U   Check it this is community property
                                                                    U At least one of the debtors and another              (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


  Official Form I06NB                                                Schedule A/B: Property                                                              page 1
Debtor 1            JUAN CARLOS CASAS                                                                      Case number (if known)____________________________________
                    First Name       Middle Name          Last Name




                                                                      What is the property? Check all that apply.          Cradito's
                                                                                                                           Do not dedt secured claims pr exemptions Put
                                                                      U    Single-family home                                     ou of'apy secured claims on ScheduleD
                                                                                                                           the amnt
     1.3                                                                                                                                        Iaim
            Street address, if available, or other description        U    Duplex or multi-unit building
                                                                      U    Condominium or cooperative                      Current value of the Current value of the
                                                                                                                           entire property?      portion you own?
                                                                      U    Manufactured or mobile home
                                                                      E3   Land                                            $
                                                                      U    investment property
                                                                                                                           Describe the nature of your ownership
             City                              State    ZIP Code      U    Timeshare
                                                                                                                           Interest (Such as fee sImple, tenancy by
                                                                      U    Other                                           the entireties, or a life estate), if known.
                                                                      Who has an Interest in the property? Check one.
                                                                      U Debtor I only
             County
                                                                      U Debtor 2 only
                                                                      U Debtor 1 and Debtor 2 only                         U    Check If this is community property
                                                                                                                                (see instructions)
                                                                      U At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property Identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, Including any entries for pages                                                            II
   you have attached for Part 1. Write that number here . ...................................................................................... 4




                 Describe Your Vehicles



Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executor/ Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
    U      No
           Yes

                Make:                        Chrysler                 Who has an interest in the property? Check one.
    3.1.

                Model:                       200                      i!1 Debtor 1 only
                                             2016                     U Debtor 2 only
                Year:                                                                                                       Current value of the Current value of the
                                                                      U Debtor 1 and Debtor 2 only
                Approximate mileage:         50,000                                                                         entire property?      portion you own?
                                                                      U At least one of the debtors and another
                Other information:
                                                                                                                                            9,534 $                    9,534
                                                                       U Check if this is community property (see           $                                                   I
                                                                           instructions)



    If you own or have more than one, describe here:

                Make:                                                 Who has an interest in the property? Check one.       tDó 00t,jqd4caured urns or:exemptions. Put
     3.2.
                                                                                                                             the arnàuntof any secured ciaimsQfl Sqhedule.p:
                Model:                                                 U Debtor 1 only                                       Creditors Vvo Have Claims Secured bjPmPerlY
                                                                       U Debtor 2 only                                           ..
                Year:                                                                                                       Current value of the Current value of the
                                                                       U Debtor I and Debtor 2 only
                                                                                                                            entire property?      portion you own?
                Approximate mileage:                                   U At least one of the debtors and another
                Other Information:
                                                                       U Check if this is community property (see
                                                                           instructions)




 Official Form 106NB                                                    Schedule NB: Property                                                                 page 2
Debtor I           JUAN CARLOS CASAS
                    rkot Name        t5d,Ie Name    Lest Name
                                                                                                                              Case number           (if known)_________________________


            Make:                                               Who has an Interest In the property? Check one.Do not deduct secured das orexórnptins. Put
     33.
                                                                                                                        y of an seëured claims on-1 861' edule b:
                                                                                                                  the amount
            Model:                                              U Debtor I only                                   c           Have Claims due oby Property.                  &
                                                                U Debtor 2 only
            Year:                                                                                                                                              Current value of the Current value of the
                                                                U Debtor 1 and Debtor 2 only                                                                                         portion you own?
                                                                                                                                                               entire property?
            Approximate mileage:                                U At least one of the debtors and another
            Other information:
                                                                U Check
            I
                                                                               If this Is community property (see $______ $______

                                                     i             instructions)


     34.    Make:                                               Who has an interest in the property? Check one.                                                                            Or
                                                                                                                                                               Do not deduct aecurd daIns exemptEns Put
                                                                                                                                                               the amount ci any secure dms on ScheduleD
            Model:                                              U Debtor 1 only                                                                                Creditors1Mw
                                                                                                                                                                         161 Have Claims Secured by Property.
                                                                U Debtor 2 only
            Year                                                                                                                                               Current value of the Current value of the
                                                                U Debtor I and Debtor 2 only
                                                                                                                                                               entire property?      portion you own?
            Approximate mileage:                                U At least one of the debtors and another
            Other information:
                                                                U Check if this Is community property (see                                                     $______ $______                                   I
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
     5d No
     UYes


                Make:                                           Who has an Interest In the property? Check one.                                                Donot ded&it secured claimi or exempt pna. Put.
     4.1.
                                                                                                                                                               the Omount any aàcured claims on çledule 0:
                Model:                                          U Debtor I only                                                                                Crecitois Who Have Claims Sifrec1byl'roperty.
                                                                U Debtor 2 only
                Year:
                                                                U Debtor 1 and Debtor 2 only                                                                   Current value of the Current value of the
                Other information:                              U At least one of the debtors and another                                                      entire property?      portion you own?


                                                                U Check if this Is community property (see
                                                                   instructions)



     If you own or have more than one, list here:

                Make:                                           Who has an Interest in the property? Check one                                                 Do not deduct secured claims or exemptions Put
     4.2.
                                                                                                                                                               the amount of any secured claims on Schedule D
                Model:                                          U Debtor 1 only                                                                                Ciaditors   Wpo Have claims $curebyPçoperly
                                                                U Debtor 2 only
                Year:                                                                                                                                          Current value of the Current value of the
                                                                U Debtor I and Debtor 2 only                                                                   entire property?      portion you own?
                Other information:                              U At least one of the debtors and another

                                                                U Check if this Is community property (see                                                     $
                                                                    instructions)




5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
     you have attached for Part 2. Write that number here           ........................................................................................                       4




 Official Form 106A/B                                            Schedule NB: Property                                                                                                           page 3
Debtor I              JUAN CARLOS CASAS                                                                                 Case number (if known)______________________________________
                     Fkst Name              Middle Name        Last Name




                 Describe Your Personal and Household Items
                                                                                                                           • .

Do'ou own or?ave any legal or equitable interest In any of the following Items?
                                                                                                                                 Kj



6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware


            No Describe .........
            Yes.                  .Misc household items                                                                                                                          1,200
                                                                                                                                                                 $

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
             No
             Yes. Describe .......... .Misc televisions and electronic items                                                                                     $                  600

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       No
   IJ Yes. Describe ..........          I                                                                                                                        $.
                                                                                                                                                                                            I
9. Equipment for sports and hobbles
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf dubs, skis; canoes
             and kayaks; carpentry tools; musical Instruments
             No
        U    Yes. Describe ..........   I                                                                                                                        $



 lo. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment

             Yes.                       I
             No Describe .......... 2 firearms + ammunition                                                                                                      $                  200

 ii. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     U No
        Yes. Describe .......... .Misc clothing                                                                                                                  $                     50


 12.Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
             No
             Yes. Describe...
                                              Misc personal jewelry
                                                                                                                                                             I   $                  200

 13.Non-farm animals
    Examples: Dogs, cats, birds, horses
              No
              Yes. Describe ........... I pet dog                                                                                                                $_0

 14.Any other personal and household Items you did not already list, including any health aids you did not list

              No
         U    Yes. Give specific
              Information ..............

     15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                                                  $_2.250
         for Part 3. Write that number here ........................................................................................................   4


      Official Form 106NB                                                     Schedule AID: Property                                                                       page 4
Debtor i               JUAN CARLOS CASAS                                                                                                                           Case number (if known)_____________________________
                      First Name               Mid. Name                         Last Name




                Describe Your Financial Assets


Do yu own o;ve any legal or equitable interest in any of the following?                                                                                                                                         Current vi4e
                  -.   .                                                                                                                                                         .                  -........-. poIonyou9wn :
                                                                                                                                                                                                                       dductitred clahii
                                                                                                                                                                                                                or oxen ptidns.:'

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   L1    No
         Yes ................................................................................................................................................................   Cash: ....,...,..,,.....,,...                    $   60
                                                                                                                                                                                                                  $


17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.
         No
   F!1   Yes                                                                                          Institution name:


                                                17.1. Checking account:                               Wells _Fargo                                                                                                $                 500

                                                17.2. Checking account:

                                                17.3. Savings account:
                                                                                                                                                                                                                $___________________
                                                17.4. Savings account:

                                                17.5. Certificates of deposit

                                                17.6. Other financial account:

                                                17.7. Other financial account:

                                                17.8. Other financial account:

                                                17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         No
   U     Yes                                    Institution or issuer name:




19. Non-publIcly traded stock and Interests In Incorporated and unincorporated businesses, Including an Interest In
    an LLC, partnership, and joint venture

   U     No                                     Name of entity:                                                                                                                 % of ownership:
         Yes. Give specific              Casas Capital LLC - not operating & no assets                                                                                                  1000/6 %                  $                   0
         information about
         them .................... ...... Rickenbacker Group Inc - not operating & no assets                                                                                            1000/6 %                  $                   0

                                                                                                                                                                                                  % $______




Official Form I06AIB                                                                                Schedule NB: Property                                                                                                  page 5
Debtor i            JUAN CARLOS CASAS
                  I'kst Name               Midde Name             Last Name
                                                                                                       Case number   (if known)_____________________________
20. Government and corporate bonds and other negotiable and non-negotiable Instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable Instruments are those you cannot transfer to someone by signing or delivering them.

   Rf No
   U Yes. Give specific                    Issuer name:
        information about
        them  .......................                                                                                                    $

                                                                                                                                         $
                                                                                                                                          $


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   U    No
   if Yes. List each
        account separately. Type of account:                         Institution name:

                                           401(k) or similar plan:                                                                        $

                                           Pension plan:                                                                                  $

                                           IRA                        IRA                                                                 $                  150

                                           Retirement account         Spouse's IRA                                                        $            19,000

                                           Keogh:                                                                                         $

                                           Additional account:                                                                            $

                                           Additional account:                                                                            $



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

        No
   U    Yes                                                      Institution name or individual:
                                            Electric:
                                                                                                                                         $
                                            Gas:
                                                                                                                                         $
                                            Heating oil:
                                                                                                                                         $
                                            Security deposit on rental unit:
                                                                                                                                          $
                                            Prepaid rent:
                                                                                                                                          $
                                            Telephone:
                                                                                                                                          $
                                            Water.
                                                                                                                                          $
                                            Rented furniture:
                                                                                                                                          $
                                            Other.
                                                                                                                                          $


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    Rf No
    U   Yes   ..........................    Issuer name and description:

                                                                                                                                          $
                                                                                                                                          $
                                                                                                                                          $


 Official Form 106NB                                                           Schedule NB: Property                                                page 6
Debtor 1           JUAN CARLOS CASAS                                                                                Case number yfk.._________________________
                 Fk,t N.m.                 Mdi. N.m.                Last Name




24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   if No
   U    Yes   ....................................   Institution name and description. Separately file the records of any Interests. 1 1 U.S.C. § 521 (c):

                                                                                                                                                             $

                                                                                                                                                             $

                                                                                                                                                             $


25. Trusts equitable or future interests In property (other than anything listed In line 1), and rights or powers
    exercisable for your benefit

        No
   U    Yes. Give specific
        Information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   if No
   U    Yes. Give specific
        information about them....                                                                                                                           $


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   El   No
   if Yes. Give specific                             Real estate agent's license (California), non-transferable
        Information about them....                                                                                                                           $                      0


Money   or proprty owed to you?                                                                                                                              Current value of the
                                                                                                                                                             portlqn QU own?
                                                                                                                                                             Donotdeduc$secured

28. Tax refunds owed to you
   If No
   U    Yes. Give specific information
                                                                                                                                      Federal:
             about them, including whether
             you already flied the returns                                                                                            State:
             and the tax years ........................
                                                                                                                                      Local:


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   if No
   U    Yes. Give specific information ..............           I                                                                I   Alimony:                $
                                                                                                                                     Maintenance:            $
                                                                                                                                     Support:                $
                                                                                                                                     Divorce settlement:     $
                                                                                                                                     Property settlement:    $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   U No
        Yes. Give specific information ............... . Preference recovery ($500 x 70% = $350)
                                                                                                                                                                                350


Official Form 106A/B                                                            Schedule NB: Property                                                                 page 7
Debtor 1             JUAN CARLOS CASAS
                    First Name           Mld,Je Name                  Last Name
                                                                                                                                          Case number        (if Irnown)________________________

31. Interests In Insurance policies
    Examples: Health, disability, or life Insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          No
    U Yes. Name the insurance company                                Company name:                                                            Beneficiary:                                        Surrender or refund value:
                 of each policy and list its value.
                                                                                                                                                                                                  $
                                                                                                                                                                                                  $
                                                                                                                                                                                                  $
32. Any Interest In property that Is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
           No
    U Yes. Give specific information..............
                                                                                                                                                                                                  $_________________________

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    af No
    U      Yes. Describe each claim.....................


34. Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
    Ef No
    U Yes. Describe each claim . ....................             .

                                                                                                                                                                                              I
35. Any financial assets you did not already list

           No
     U Yes. Give specific information
                                                                                                                                                                                                  $


36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
                                                                                                                                                                                                  $                 20,060
    forPart 4. Write that number here ....................................................................................................................................................4




lfliI.            Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
     U     No. Go to Part 6.
     Rf Yes. Go to line 38.



38. Accounts receivable or commissions you already earned
           No
     U     Yes. Describe.......


 39. Office equipment, furnishings, and supplies
     Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     E3    No
     L!I   Yes. Describe ...... jMisc office equipment




  Official Form 1 O6NB                                                                 Schedule NB: Property                                                                                                   page 8
Debtor 1              JUAN CARLOS CASAS                                                                                                    Case number (iflmow)_________________________
                      Fkst Name          Mlde Name                    Last Name


40. Machinery, fixtures, equipment, supplies you use In business, and tools of your trade

    Wf No
    U        Yes. Describe .......   I

    yOfltory
41.1n
       No
    U        Yes. C



42. Interests in partnerships or Joint ventures
             No
    U Yes. Describe....... Name of entity:                                                                                                                         % of ownership:

                                                                                                                                                                                              $________




43.0 ujtomer lists, mailing lists, or other compilations
             No
    U Yes. Do your lists Include personally Identifiable information (as defined in 11 U.S.C. § 101 (41A))?
                   UNO
                   U Yes. Describe........



44.A3y business-related property you did not already list
             No
     U       Yes. Give specific
                                                                                                                                                                                              $
             information .........
                                                                                                                                                                                              $

                                                                                                                                                                                              $

                                                                                                                                                                                              $

                                                                                                                                                                                              $

                                                                                                                                                                                              $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                                                        '.iI$]
    forPart 5. Write that number here ....................................................................................................................................................+




                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                    If you own or have an Interest In farmland, list it In Part 1.


46. Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
     if No. Go to Part 7.
     U       Yes. Go to line 47.

                                                                                                                                                                                              Current value of the
                                                                                                                                                                                              portlon . yOu ,OW?:..
                                                                                                                                                                                              Dp.not cleduct?ecured claims
                                                                                                                                                                                              or O$enipUons
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
         '   No
     U Yes ......................... I

                                                                                                                                                                                                  $



 Official Form 106A/B                                                                  Schedule NB: Property                                                                                               page 9
Debtor I
                      JUAN CARLOS CASAS                                                                                                       Case number (if known)____________________________________
                     Fkat Name            Midde Name                    Last Name




48.Crops—either growing or harvested
          No
    U Yes. Give specific
          information.............                                                                                                                                                   $

49.Fajm and fishing equipment, implements, machinery, fixtures, and tools of trade
      No
   U Yes .......................... I
                                                                                                                                                                                     $

50.Farm and fishing supplies, chemicals, and feed
    af No
     U Yes ..........................
                                                                                                                                                                                     $

51.An,y farm- and commercial fishing-related property you did not already list
          No
     U    Yes. Give specific
          information.............                                                                                                                                                   $

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                                                                     $                     o
    for Part 6. Write that number here ........................................................................................................                            4



                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
          No
                                                                                                                                                                                         $
     U    Yes. Give specific
          information.............                                                                                                                                                       $

                                                                                                                                                                                         $


54.Add the dollar value of all of your entries from Part 7. Write that number here ................................................
                                                                                                                                                                                 I
                                                                                                                                                                                 _
                                                                                                                                                                                         $_0




ILfl7l:            List the Totals of Each Part of this Form


55.Part 1: Total real estate, line 2................................................................................................................                        4                         0
                                                                                                                                                                                     $_

56.Part 2: Total vehicles, line 5                                                                               $_______________

57.Part 3: Total personal and household items, line 15                                                                               2,250
                                                                                                                $_

58.Part 4: Total financial assets, line 36                                                                                         20,060
                                                                                                                $_

59. Part 5: Total business-related property, line 45                                                                                     200
                                                                                                                $_

60. Part 6: Total farm- and fishing-related property, line 52                                                                                0
                                                                                                                $_

61. Part 7: Total other property not listed, line 54                                                                         0
                                                                                                            +              $_

62.Total personal property. Add lines 56 through 61                                                                                32044] Copy personal property total 4                         32,044



63.Total of all property on Schedule A/B. Add line 55+ line 62..........................................................................................                                         32,044
                                                                                                                                                                                     $



 Official Form I06NB                                                                    Schedule A/B: Property                                                                                page 10
 Debtor 1            JUAN CARLOS CASAS
                     First Name                      Middle Name                 Lest Name

 Debtor 2
 (Spouse, If tIling) First Name                      Middle Name                 Lest Name


 United States Bankruptcy Court for the:           Northern District of California

 Case number                                                                                                                                     U   Check if this is an
 (If known)
                                                                                                                                                     amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form I 06AIB) as your source, list the property that you claim as exempt. If more
space Is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount, However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•F1                Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      ad You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill In the Information below.


        Brief desriptlon of the property and line on               Current value of the       Amount of the exemption you claim       Specific laws th,t1ilo! çemptiofl
        Schedule A/B that its this property                        portion you own
                                                                                                                                                         ,
                                                                   Copy the va: lue-Fr from   Check only one box (breach exemptionn
              .5                                                   Schedule A/B                                               I                      "i' 1      Jt

       Brief
                                        Chrysler                   $_9,534                    U$
       description:
       Line from                                                                              U 100% of fair market value, up to
       Schedule A49:              3.1                                                            any applicable statutory limit

       Brief
                                  Misc household items             $                  1,200                 1,200                     CCP §703.140(b)
       description:
       Line from                  6
                                                                                              U 100% of fair market value, up to      (3)
       Schedule A/B:                                                                              any applicable statutory limit

       Brief
       description:               Misc televisionsand              $_600                      1A $            600                     CCP §703.140(b)

       Line from                                                                              U 100% of fair market value, up to      (3)
       Schedule A/B:              7                                                               any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $41St65 $170,350?
       (Subject to adjustment on 4101116 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
       U Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            UNo
            U Yes

                                                                                                                                                             page 1 of 3
 Official Form 106C                                                Schedule C: The Property You Claim as Exempt
Debtor 1
                   JUAN CARLOS CASAS
                  First Name          MW. Name        Last Name
                                                                                                        Case number   (if knorsr)___________________________
•fl[W Additional Page

       Brief description of the property and line             Current value of the    Amount of the exemption you claim            Specific laws talio        mptIon
       on Schedule NB that lists this property                portion you own
                                                              cop      value from     Check only one box for each exemption
                                                              Schedule A18                   .      . . ............................   :. s

                               2 firearms + ammu nit              $            200 ! $                   200                      CCP §703.140(b)
       ::lption:
                                                                                       U     100% of fair market value, up to     (3)
      Line from                10
      .chfsdIIM A/R-                                                                         any applicable statutory limit

      Brief
      description:
                               Misc clothing                      $_50                 af $               50                      CCP §703.140(b)
                                                                                       U     100% of fair market value, up to     (3)
      Line from
      Schedule A/B:                                                                          any applicable statutory limit


      Brief
              riptlon:
                               Misc personal jeweir               $            200     I!f $             200                      CCP §703.140(b)
                                                                                       U     100% of fair market value, up to     (4)
      Line from                12
      Schedule      1o,1:
                                                                                             any applicable statutory limit

      Brief
      description:
                               I r                                               0
                                                                  $________________
                                                                                       r-1   $

      Line from                13                                                      U     100% of fair market value, up to
      Schedule NB:                                                                           any applicable statutory limit

      Brief
      description:
                               Wells Fargo                        $            500      f$               500                      CCP §703.140(b)
                                                                                       U     100% of fair market value, up to     (1) and (5)
      Line from
                               17.1                                                          any applicable statutory limit
      Schedule NB:

      Brief
                               Cash                               $_60                                    60                      CCP703.140(b)
      description:
                                                                                       U     100% of fair market value, up to     (1) and (5)
      Line from                16
      Schedule NB:                                                                           any applicable statutory limit

      Brief                    Casas Capital LLC - n$_0
      description:
      Line from                19.1                                                    U     100% of fair market value, up to
      P.thpd,iM AIR                                                                          any applicable statutory limit

      Brief                    Rickenbacker Group In
      description:
                                                                  t                  0 U
      Line from                                                                        U     100% of fair market value, up to
                               19.2                                                          any applicable statutory limit
      Schedule NB:

      Brief                    IRA                                $_150                                  150                      CCP703.140(b)
      description:                                                                           $
                                                                                       U     100% of fair market value, up to     (1 0)(E)
      Line from21
      Schedule NB:                                                                           any applicable statutory limit


                               Spouse's IRA                       $         19,000                    19,000                      CCP §703.140(b)
      des
                                                                                       U     100% of fair market value, up to     (10)(E)
      Line from                21.4
      Schedule NB:                                                                           any applicable statutory limit

      Brief
        sription:
                               Real estate agent'sI               $_0                 U$
      Line from                                                                       U 100% of fair market value, up to
                               27                                                            any applicable statutory limit
      Schedule NB:


                               Preference recovery                $             350     ! $              350                      CCP §703.140(b)
           ::ription:
                                                                                       U     100% of fair market value, up to     (t) and (5)
      Line from                30
      Schedule NB:                                                                           any applicable statutory limit


                                                                                                                                                         page 2 of 3
Official Form 106C                                           Schedule C: The Property You Claim as Exempt
Debtor I         JUAN CARLOS CASAS                                                                   Case number wi,nown)________________________
                FIm* Name         Midee Name         Last Name



               Additional Page

      Brief description of the property and line             Current value of the    Amount of the exemption you claim       Specific laws that
      on Schedule A/B that lists this property               portion you own
                                                             Copy the value from     Check only one box foreech exemption             4
                                                             ScheduleA/B                                             i

      Brief                                                                           j$
              ptlon:
                             Misc office equipment               $            200                    200                    CCP §703.140(b)
                                                                                     U   100% of fair market value, up to   (6)
      Line from              39
      Schedule A/B:                                                                      any applicable statutory limit

      Brief
      description:                                               $                       $

      Line from                                                                      U   100% of fair market value, up to
      Schedule AAB.                                                                      any applicable statutory limit

      Brief
      description:                                               $________________       $

      Line from                                                                      U   100% of fair market value, up to
      Schedule AiB:                                                                      any applicable statutory limit

      Brief
      description:                             $________________ $

      Line from                                U 100% of fair market value, up to
      Schedule           .                                                               any applicable statutory limit

      Brief
      description:                                               $

      Line from                                                                      U 100% of fair market value, up to
      Schedule A/B:                                                                      any applicable statutory limit

      Brief
      description:                                               $                   U$
      Line from                                                                      U 100% of fair market value, up to
      Schedule A1,B:                                                                     any applicable statutory limit

      Brief
      description:                                               $________________       $

      Line from                                                                      U   100% of fair market value, up to
      Schedule A,S:                                                                      any applicable statutory limit

      Brief
      description:                                               $________________       $

      Line from                                                                      U   100% of fair market value, up to
      Schedule A/B:                                                                      any applicable statutory limit


      Brief
      description:                                               $________________       $

      Line from                                                                      U   100% of fair market value, up to
      Schedule           •                                                               any applicable statutory limit

      Brief
      description:                                               $________________   U$
      Line from                                                                      U 100% of fair market value, up to
      Schedule A,B                                                                       any applicable statutory limit

      Brief
      description:                                                                   U $ ____________
      Line from                                                                      U   100% of fair market value, up to
      Schedule         ,s:                                                               any applicable statutory limit


      Brief
      description:                                               $________________       $

      Line from                                                                      U 100% of fair market value, up to
      Schedule NB:                                                                       any applicable statutory limit


                                                                                                                                                  page 3 of 3
Official Form 106C                                          Schedule C: The Property You Claim as Exempt
Debtor I               JUAN CARLOS CASAS
                      Fleet Name                    Middle Name                       Last Name

Debtor 2
(Spouse, if filing)   Fleet Name                    Middle Name                       Last Name


United States Bankruptcy Court for the: Northern                   District of California

Case number
(If known)                                                                                                                                           U   Check if this is an
                                                                                                                                                         amended filing


Official Form 1 06D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (If known).

1. Do any creditors have claims secured by your property?
    U       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    iI Yes. Fill in all of the information below.
                List All Secured Claims
                                   .
2 List all secured cf alms If a creditor has more                           ne secured claim list the creditor separately
   for each claim If more than one..creditor has a                          ular claim list the other creditors in Part 2
   As much as possible list the claims in alphabe                          rder according to the creditor's name

                                                              Describe the property that secures the claim:                            11,590 $           9,534$          2,056
     Greater Access Financial                                                                                                $
    Creditor's Name
                                                             2sler200
      1766W SanCarlosSt
     Number   Street                                          ______________________________________________

       San Jose CA 95126                                      As of the date you file, the claim is: Check all that apply.
                                                              U        Contingent
                                                              U        Unliquldated
     City                              State   ZIP Code       U        Disputed
  Who owes the debt? Check one.                               Nature of lien. Check all that apply.
  af Debtor 1 only                                                     An agreement you made (such as mortgage or secured
  U     Debtor 2 only                                                  car loan)
  LI    Debtor 1 and Debtor 2 only                            LI       Statutory lien (such as tax lien, mechanic's lien)
  LI    At least one of the debtors and another               LI       Judgment lien from a lawsuit
                                                              LI       Other (including a right to offset)
  U     Check if this claim relates to a
        community debt
  Date debt was Incurred                                      Last 4 diqlts of account number 2 8 6 9

                                                              Describe the property that secures the claim:                  $________________
     Creditor's Name

     Number              Street
                                                              As of the date you file, the claim Is: Check all that apply.
                                                              LI Contingent
                                                              LI Unhiquidated
     City                              State   ZIP Code           LI   Disputed
  Who owes the debt? Check one.                                   Nature of lien. Check all that apply.
  U     Debtor 1 only                                             U    An agreement you made (such as mortgage or secured
  U     Debtor2 only                                                   car loan)
  U     Debtor 1 and Debtor 2 only                                CI   Statutory lien (such as tax lien, mechanic's lien)
  LI    At least one of the debtors and another                   LI   Judgment lien from a lawsuit
                                                                  U    Other (including a right to offset)
  U     Check if this claim relates to a
        community debt


     ;Add.thedJ!àr valÜe 'of your entries In Column A on thIs pagO. Write that nUmber                           here:   -.             11.590
                                                                                                                                                 I                                 I
 Official Form 1060                                   Schedule D: Creditors Who Have Claims Secured by Property                                                    page   1 of 1
     Debtor i              JUAN CARLOS CASAS
                           First Name             IJddte Name                    Last Name

     Debtor 2
     (Spouse, if filing)   FkSI Name              Mktdte Name                    Last Name


     United States Bankruptcy Court for the: Northern            District of California
                                                                                                                                                   U Check if this is an
     Case number                                                                                                                                      amended filing
     (It known)



Official Form I 06 ElF
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                               12115

Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form I O6AIB) and on Schedule (3: Executory Contracts and Unexpired Leases (Official Form 106(3). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Wh o Have Claims Secured by Property. if more space Is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known).

If                  List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
         U No. Go to Part 2.
         i1 Yes.
  2. :.Lista!I of your priority unsecure icialms. if a creditor has more than one priority unsecured claim, listthe creditor separately fo each
  :.; eacfl claim listed; identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that ciaim here and show both p          and
•      nonpriorlty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you havemore than 1w                 rlty.
       unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Fart         ):   i . •.



         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)



            IRS - Insolvency                                                                                                            10,750 $       4,700           6,0501
                                                                         Last 4 digits of account number -                    - $
           Priority Creditor's Name
            P0 Box 7346                                                  When was the debt incurred?          1040:2013-14
           Number            Street
            Philadelphia PA 19101
                                                                         As of the date you file, the claim is: Check all that apply.

           City                           State     ZIP   Code           O Contingent
                                                                         O Unliquidated
           Who incurred the debt? Check one.
                                                                         O Disputed
           O Debtor 1 only
           O Debtor 2 only                                               Type of PRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only                                 O Domestic support obligations
            l At least one of the debtors and another
                                                                           Taxes and certain other debts you owe the government
            0 Check If this claim Is for a community debt                O Claims for death or personal injury while you were
           Is the claim subject to offset?                                   intoxicated
           E   No                                                        O Other. Specify
           O Yes
                                                                         Last 4 digits of account number - - - - $___________ $__________
           Priority Creditor's Name
                                                                         When was the debt incurred?
           Number              Street
                                                                         As of the dateyou file, the claim is: Check all that apply.
                                                                         O Contingent
            City                          State     ZIP Code             U Unllquldated
           Who incurred the debt? Check one.                             O Disputed
           O Debtor 1 only
                                                                         Type of PRIORITY unsecured claim:
           O Debtor 2 only
                                                                         U Domestic support obligations
           O Debtor I and Debtor 2 only
           O At least one of the debtors and another                     O Taxes and certain other debts you owe the government
                                                                         O Claims for death or personal injury while you were
            O Check if this claim is for a community debt                     intoxicated
            Is the claim subject to offset?                              U Other. Specify
            O No
            O Yes

 Official Form lOSE/F                                        Schedule E/F; Creditors Who Have Unsecured Claims                                                 page 1 of 15
Debtor 1            JUAN CARLOS CASAS                                                                       Case number (if
                    FItst Name     Mtd,ie Name            Last Name

                   List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4. LIst all of you! nonprlority unsecured claims In the alphabetical order of the creditor who holds* 0
    nonprionty unsecured claim list the c editor separately for each claim For each claim listed identify wh

      ain*fluI oit the Continuation Page of Part 2. .
                                                                                                                                        :


      Almaden Valley Athletic Club                                                    Last 4 digits of account number              -        - -                            1,651
      Nonprionty, Creditor's Name
                                                                                      When was the debt incurred?
      5400 Camden Ave
      Number     Street
      San Jose CA 95124
      City                                              State         ZIP Code        As of the date you file, the claim is: Check all that apply.

                                                                                      0     Contingent
      Who Incurred the debt? Check one.                                               13    Unliquidated
              Debtor 1 only                                                           0     Disputed
      O       Debtor 2 only
      O       Debtor I and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
      O       At least one of the debtors and another                                 13    Student loans
      0       Check if this claim is for a community debt                             O     Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
      Is he claim subject to offset?                                                  O     Debts to pension or profit-sharing plans, and other similar debts
              No                                                                            Other. Specify Fees
       0      Yes

      American Medical Response                                                       Last 4 digits of account number - - - -
      Nonpnonty Creditois Name                                                        When was the debt incurred?
       6363 S Fiddlers Green Cir Fl 14
      Number    Street
      Greenwood Vig CO 80111                                                          As of the date you file, the claim is: Check all that apply.
      City                                              State         ZIP Code
                                                                                      13    Contingent
      Who incurred the debt? Check one.                                               U     Unhiquldated

              Debtor 1 only
                                                                                      0     Disputed

       O      Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       O      Debtor 1 and Debtor 2 only
       O      At least one of the debtors and another                                 0     Student loans
                                                                                      0     Obligations arising out of a separation agreement or divorce
       0      Check if this claim is for a community debt                                   that you did not report as priority claims
       ls,the claim subject to offset?                                                0     Debts to pension or profit-sharing plans, and other similar debts
              No                                                                            Other. Specify Medical
       13     Yes

       Apex Cardiology - Silicon Valley                                               Last 4 digits of account number - - - -                                                      0
       Nonpnodty Credito's Name                                                                                                                                 $
                                                                                      When was the debt incurred?
       2400 Samaritan Dr #200
       Number     Street
       San Jose CA 95124
                                                                                      As of the date you file, the claim is: Check all that apply.
       City                                             State         ZIP Code
                                                                                      O     Contingent
       Who incurred the debt? Check one.
                                                                                      O     Unhiquidated
              Debtor 1 only
                                                                                      0     Disputed
       0      Debtor 2 only
       O      Debtor 1 and Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
       O      At least one of the debtors and another
                                                                                      o     Student loans
       0      Check If this claim is for a community debt                             O     Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
       ls)he claim subject to offset?
                                                                                       L3   Debts to pension or profit-sharing plans, and other similar debts
       MJ No
       0      Yes
                                                                                      af    Other. Specify _Medical




Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                   page   2 of 15
Debtor I           JUAN CARLOS CASAS                                                                         Case number (if
                   First Name      Mide. Name            Last Name



               Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.6, and so forth.


4.4 I
                                                                                       Last 4 digits of account number - - - -
—i Attorney Lender Services Inc
      NOnpflOilty Creditor's Name
                                                                                       When was the debt incurred?
      5120 E LaPalma Ave #209
      Number    Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Anaheim CA 92807
      City                                             State         ZIP Code          O     Contingent
                                                                                       O     LJnllquidated
      Who incurred the debt? Check one.                                                0     Disputed
      Rf Debtor I only
      U      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      O      Debtor I and Debtor 2 only                                                O     Student loans
      O      At least one of the debtors and another
                                                                                       0     Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      O      Check if this claim is for a community debt
                                                                                       0     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. specifySJ Facility #16-CV-291 355
      Id No
      0      Yes




       Axcess Financial                                                                Last 4 digits of account number - - - -
      Nonprionty Creditor's Name
                                                                                       When was the debt incurred?
      7755 Montgomery Rd #400
      Number      Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Cincinnati OH 45236
      City                                             State         ZIP Code          0     Contingent
                                                                                       O     (Jnliquidated
      Who incurred the debt? Check one.                                                O     Disputed
             Debtor I only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0      Debtor I and Debtor 2 only
                                                                                       U     Student loans
      0      At least one of the debtors and another
                                                                                       0     Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. Specify Debt
             No
       0     Yes


                                                                                                                                                                        357
       Bruce Jespersen DDS                                                             Last 4 digits of account number - -                      -
      Noopsloflty Creditor's Name
       10430 S DeAnza Blvd #290                                                        When was the debt incurred?
      Number      Street
                                                                                       As of the date you file, the claim Is: Check all that apply.
       Cupertino CA 95014
      City                                             State         ZIP Code           O    Contingent
                                                                                        0    Unliquidated
      Who incurred the debt? Check one.                                                 U    Disputed
             Debtor 1 only
       0     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       0     Debtor I and Debtor 2 only
                                                                                        L3   Student loans
       3     At least one of the debtors and another
                                                                                        U    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       0     Check if this claim is for a community debt
                                                                                        C    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                       Other. SW ify_Medicel
             No
       0     Yes




Official Form 106E/F                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 3 of 15
Debtor i           JUAN CARLOS CASAS                                                                        Case number (if known)________________________
                   FkIt Name       Mlde Name              Lest Name



IFTW Your NONPRIORITY Unsecured Claims - Continuation Page

                                                       .::.•          .        . . •.               ..:
After listing anyentries on this page, number them beginning with 44, followed by 45, and so forth


4.7
      California Check Cashing Stores LLC                                               Last 4 digits of account number - - - -                                             1,685
                                                                                                                                                                 $
      Nonpflorlty Creditor's Name
                                                                                        When was the debt Incurred?
      14706 Camden Ave
      Number    Street
                                                                                        As of the date you file, the claim Is: Check all that apply.
      San Jose CA 95124
      City                                             State              ZIP Code      O    Contingent
                                                                                        O    Unliquidated
      Who Incurred the debt? Check one.                                                 O    Disputed
      Rf Debtor 1 only
      3 Debtor 2 only                                                                   Type of NON PRIORITY unsecured claim:
      (3 Debtor 1 and Debtor 2 only                                                     3    Student loans
      3 At least one of the debtors and another                                         0    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      13     Check if this claim Is for a community debt
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. Specify Payday loan
             No
      13     Yes



                                                                                        Last 4 digits of account number          3     6 5 5                          1,047
       Capital One Bank                                                                                                                                          $________
      Nonpnonty, Creditor's Name
                                                                                        When was the debt Incurred?
       P0 Box 60599
      Number      Street
                                                                                        As of the date you file, the claim is: Check all that apply.
      City of industry CA 91716
      City                                             State              ZIP Code      O    Contingent
                                                                                        O    Unliquidated
      Who Incurred the debt? Check one.                                                 O    Disputed
             Debtor I only
      O      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      O      Debtor I and Debtor 2 only
                                                                                        U    Student loans
      (3     At least one of the debtors and another
                                                                                        0    Obligations arising Out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      (3     Check if this claim Is for a community debt
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. Specify Credit card
             No
       3     Yes


                                                                                                                                                                              227
       CB Indigo-GF                                                                     Last 4 digits of account number - - - -
      Nonpdtxlty Creditor's Name
       P0 Box 4499                                                                      When was the debt Incurred?
      Number     Street
                                                                                        As of the date you file, the claim Is: Check all that apply.
       Beaverton OR 97076
      City                                             State              ZIP Code      O    Contingent
                                                                                        O    Unliquidated
      Who Incurred the debt? Check one.                                                 U    Disputed
             Debtor I only
      O      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                      (3   Student loans
      U      At least one of the debtors and another
                                                                                        0    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       3     Check If this claim is for a community debt
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. Spec Debt
             No
       13    Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                     page   4 of 15
Debtor I           JUAN CARLOS CASAS                                                                           Case number (if known)
                   Fiat Name         I,5d. Name          Last Name


               Your NON PRIORITY Unsecured Claims - Continuation Page

                                                                                  •                                               ..
After listing      my   entries on this page, number thorn beginning                  44, followed 4y'4.5, and so forth
                                                                                                                                                  .....

                                                                                           Last 4 digits of account number              -    -     -                      733
      CEP America California
      NonpilOrity Creditor's Name
                                                                                           When was the debt incurred?
      P0 Box 582663
      Number    Street
                                                                                           As of the date you file, the claim is: Check all that apply.
      Modesto CA 95358
      City                                             State         ZIP Code              13   Contingent
                                                                                           0    Unhiquidated
      Who Incurred the debt? Check one.                                                    0    Disputed
             Debtor 1 Only
      O      Debtor 2 Only                                                                 Type of NON PRIORITY unsecured Claim:
      O      Debtor 1 and Debtor 2 only                                                    U    Student loans
      O      At least one of the debtors and another                                       0    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
      O      Check if this claim is for a community debt
                                                                                           0    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                           Other. Specify Medical
      if No
      U      Yes




                                                                                           Last 4 digits of account number -                      -                        635
       Comcast - Xfinity
      Nonprioflty Creditor's Name
                                                                                           When was the debt incurred?
      P0 Box 60533
      Number      Street
                                                                                           As of the date you file, the claim is: Check all that apply.
      City of industry CA 91716
      City                                             State         ZIP Code              13Contingent
                                                                                           0 Unliquidated
      Who Incurred the debt? Check one.                                                    0 Disputed
       ed Debtor 1 only
       0     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       O     Debtor I and Debtor 2 only
                                                                                           0    Student loans
       O     At least one of the debtors and another
                                                                                           13   Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       0     Check If this claim is for a community debt
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                           Other. SpecifyUtility
             No
       0     Yes


                                                                                                                                                                             0
           Comerica Bank                                                                   Last 4 digits of account number -                 -       -
       Nonpriority Creditor's Name
           333 W Santa Clara St                                                            When was the debt incurred?

       Number     Street
                                                                                           As of the date you file, the claim is: Check all that apply.
        San Jose CA 95113
       City                                            State         ZIP Code              13   contingent
                                                                                           3    Unhiquldated
      Who Incurred the debt? Check one.                                                    U    Disputed
       0     Debtor 1 only
       0     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
             Debtor 1 and Debtor 2 only
                                                                                           0    Student loans
             At least one of the debtors and another
                                                                                           0    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       0     Check If this claim is for a community debt
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       lithe claim subject to offset?                                                           Other. Specify _SJ Facility 2011 -1 -CV-21 01 10

       af No
       0     Yea




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 5 of 15
Debtor 1            JUAN CARLOS CASAS                                                                                                               Case number (if
                    First Name                         Uld. Name              Lael Name



                Your NONPRIORITY Unsecured Claims - Continuation Page

                   ..   .   . - -    . .. . .   -. - S .               .....              ........       ...-......-             .                  .. .   .5   .   ;.; i.   •.I. .... •-•   -.
 After listing any entries on this page, number them beginning with 44 foliowed by 45 and soforth
                               -••        ..'.'•
                                                            .      .    .           :..
                                                                                                     :     ,..         •••-• .......




4.1
                                                                                                                            Last 4 digits of account number                         -             -   -   -        6,100
      Commission Express Silicon Valley
      Nonpnodty Creditos Name
                                                                                                                            When was the debt incurred?
      48834 Kato Rd #101-A
      Number     Street
                                                                                                                            As of the date you file, the claim is: Check all that apply.
      Fremont CA 94538
      City                                                                  State           ZIP   Code                       O       Contingent
                                                                                                                             O       Unliquldated
      Who incurred the debt? Check one.                                                                                      O       Disputed
              Debtor I only
      O       Debtor 2 only                                                                                                  Type of NONPRIORITY unsecured claim:
      O       Debtor I and Debtor 2 only                                                                                     O       Student loans
      O       At least one of the debtors and another                                                                        O       Obligations arising out of a separation agreement or divorce that
                                                                                                                                     you did not report as priority claims
      0       Check if this claim is for a community debt
                                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
      lathe claim subject to offset?                                                                                                 Other. Specify Loan
              No
      0       Yes



                                                                                                                             Last 4 digits of account number                                          -              778
       Credit One Bank                                                                                                                                                                                    -



      Nonpnonty Creditors Name
                                                                                                                             When was the debt incurred?
       P0 Box 98875
       Number     Street
                                                                                                                             As of the date you file, the claim is: Check all that apply.
       Las Vegas NV 89193
      City                                                                  State           ZJPCOdB                          O       Contingent
                                                                                                                             U       Unliquidated
      Who incurred the debt? Check one.                                                                                      0       Disputed
              Debtor I only
       O      Debtor 2 only                                                                                                  Type      of NONPRIORITY unsecured claim:
       O      Debtor 1 and Debtor 2 only                                                                                     O Student loans
       O      At least one of the debtors and another
                                                                                                                             O       Obligations arising Out of a separation agreement or divorce that
                                                                                                                                     you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                                                               Other. Specify Credit card
              No
       0      Yes


                                                                                                                                                                                                                  15,000
        Domingo Range[ + Tania Diasparra                                                                                     Last 4 digits of account number                                      -   -



       Nonpitoitty Creditors Name
                                                                                                                             When was the debt Incurred?
           380 Meadowhaven Wy
       Number      Street
                                                                                                                             As of the date you file, the claim is: Check all that apply.
        Milpitas CA 95035
       City                                                                 State           ZIP   Code                       O       Contingent
                                                                                                                             0       Unllquidated
       Who incurred the debt? Check one.                                                                                     0       Disputed
              Debtor 1 only
       0      Debtor 2 only                                                                                                  Type of NONPRIORITY unsecured claim:
       O      Debtor I and Debtor 2 only
                                                                                                                             O       Student loans
       O      At least one of the debtors and another
                                                                                                                             0       Obligations arising out of a separation agreement or divorce that
                                                                                                                                     you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                                                               Other. Specify Loan
              No
       0      Yes




Official Form 106E/F                                                                Schedule ElF: Creditors Who Have Unsecured Claims                                                                         page 6 of 15
Debtor 1             JUAN CARLOS CASAS
                    FWst Name      Midee Name             Last Name
                                                                                                                       Case number              (if known)_______________________
IfliW           Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                   ..........
                                                                                 .........    .... .............................                      .....• ..........
                   ..........................................................


After Istlng any.,entries on this page, number them beginning with 44, followed by 45, and so forth


4.1                                                                                                                                                      5
                                                                                             Last 4 digits of account number.!..                                          .!..        7,7901
      First Republic Bank
      Nonpsionty Creditors Name
                                                                                             When was the debt Incurred?
      111 Pine St
      Number      Street
                                                                                             As of the date you file, the claim is: Check all that apply.
      San Francisco CA 94111
      City                                              State         ZIP Code               O    Contingent
                                                                                             o    Unhiquldated
      Who Incurred the debt? Check one.                                                      0    Disputed
      Cd Debtor 1 only
      o Debtor 2 only                                                                        Type of NONPRIORITY unsecured claim:
      O       Debtor 1 and Debtor 2 only                                                     O    Student loans
      O       At least one of the debtors and another
                                                                                             O    Obligations arising Out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
      0       Check If this claim is for a community debt
                                                                                                  Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                             Other. specify _debt
              No
      0       Yes



                                                                                             Last 4 digits of account number                            -        -         -          2,545
       Franchise Tax Board - SPF
      Nonpnonty Creditors Name
                                                                                             When was the debt Incurred?                            540: 2013-14
      P0 Box 2952
      Number    Street
                                                                                             As of the date you file, the claim is: Check all that apply.
      Sacramento CA 95812
      City                                              State         ZIP Code               0     Contingent
                                                                                             0     Unhiquidated
      Who incurred the debt? Check one.                                                      0     Disputed
       0      Debtor 1 only
       0      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
              Debtor 1 and Debtor 2 only
                                                                                             O     Student loans
              At least one of the debtors and another
                                                                                             0     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                                   Debts to pension or profit-sharing plans, and other similar debts
       lathe claim subject to offset?                                                              Other. SpecifyTaxes
              No
       0      Yes



        Galen Inpatient Physicians                                                           Last 4 digits of account number                                     -         -
       Nonpiloitty Creditors Name
           P0 Box 582663                                                                     When was the debt Incurred?
       Number    Street
                                                                                             As of the date you file, the claim Is: Check all that apply.
        Modesto CA 95358
       City                                             State         ZIP Code               O     Contingent
                                                                                             U     Unliquidated
       Who Incurred the debt? Check one.                                                     U     Disputed
              Debtor 1 only
       O      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       O      Debtor I and Debtor 2 only
                                                                                             0 Student loans
       O      At least one of the debtors and another
                                                                                             0 Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
       0      Check If this claim is for a community debt
                                                                                             q Debts to pension or profit-sharing plans, and other similar debts
       lathe claim subject to offset?                                                          Other. Specify Medical
              No
       0      Yes




Official Form 106EIF                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                                page 7 of 15
Debtor 1              JUAN CARLOS CASAS                                                                        Case number w known)
                      Fkit Name      *Sdde Name             Last Name



Itii'4U Your NONPRIORITY Unsecured Claims - Continuation Page                                                  ..



                                                                                                                                        .    .,..........


After listing any entries on this page number them beginning with 44, followed by 45, and so forth


                                                                                          Last 4digits of account number -                  -      -
      Good Samaritan Hospital
      Nonpflonty, Creditor's Name
                                                                                          When was the debt incurred?
      2425 Samaritan Dr.
      Number    Street
                                                                                          As of the date you file, the claim is: Check all that apply.
      San Jose CA 95124
      City                                                State         ZIP Code          O     Contingent
                                                                                          U     Unliquidated
      Who Incurred the debt? Check one.                                                   O     Disputed
      td Debtor I only
      O         Debtor 2 only                                                             Type of NON PRIORITY unsecured claim:
      O         Debtor 1 and Debtor 2 Only                                                O     Student loans
      0         At least one of the debtors and another                                   O     Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
      0         Check If this claim Is for a community debt
                                                                                          C     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                           Other. Specify Medical
                No
      0         Yes




       Greenberg Grant + Richards                                                         Last 4 digits of account number -                  -      -
      Nonpnodty Creditor's Name
                                                                                          When was the debt incurred?
       5858 Westheimer Rd #500
      Number     Street
                                                                                          As of the date you file, the claim is: Check all that apply.
       Houston TX 77057
      City                                                State         ZIP Code          O     Contingent
                                                                                          U     Unliquidated
      Who incurred the debt? Check one.                                                   U     Disputed
                Debtor I only
       O        Debtor 2 only                                                             Type    of NONPRIORITY unsecured claim:
       U        Debtor 1 and Debtor 2 only
                                                                                          U     Student loans
       O        At least one of the debtors and another
                                                                                          U     Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       U        Check if this claim is for a community debt
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                          Other. Specify _Collection
                No
       U        Yes



        John Nlktas                                                                       Last 4 digits of account number - - - -
       Nonprionty Creditor's Name
                                                                                          When was the debt incurred?
           P0 Box 5501
       Number     Street
                                                                                          As of the date you file, the claim is: Check all that apply.
        San Jose CA 95150
       City                                               State         ZIP Code          O     Contingent
                                                                                                 Unliquldated
       Who Incurred the debt? Check one.                                                      J Disputed
       U        Debtor 1 only
       U        Debtor 2 only                                                             Type    of NONPRIORITY unsecured claim:
                Debtor I and Debtor 2 only
                                                                                           U    Student loans
                At least one of the debtors and another
                                                                                           0    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
       U        Check if this claim Is for a community debt
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                          Other. Specify _SJ Facility #18-CV-339071

            '   No
       U        Yes




Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 8 of 15
Debtor 1            JUAN CARLOS CASAS                                                                                          Case number   (if etown)

                    Ft,st N.m.        I5d. Name           Lest Name




IflW Your NONPRIORITY Unsecured Claims - Continuation Page

                                                                                                                            /                             -

After listing any entries on this page, number them beginning witb.4.4,.fo!Jowedy. 4.5,.adfOOFt                                                      . . .•                        ________
                                 .   .,   --S-                    ..:              -   S.   •-   ;   ....................



                                                                                                        Last 4 digits of account number - - - -                                            522
      Metropolitan Life Insurance Co
      Nonprionty Creditor's Name
                                                                                                        When was the debt incurred?
      P0 Box 981282
      Number     Street
                                                                                                        As of the date you file, the claim is: Check all that apply.
      El Paso TX 79998
      City                                              State           ZIP Code                         13    Contingent
                                                                                                         3     Iinliquldated
      Who incurred the debt? Check one.                                                                  0     Disputed
              Debtor 1 only
      3       Debtor 2 only                                                                             Type of NONPRIORITY unsecured claim:
      O       Debtor I and Debtor 2 only                                                                 O     Student loans
      O       At least one of the debtors and another                                                    O     Obligations arising out of a separation agreement or divorce that
                                                                                                               you did not report as priority claims
      13      Check if this claim is for a community debt
                                                                                                         O     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                                          Other. spe cify _Debt
              No
      0       Yes



                                                                                                         Last 4 digits of account number - - - -                                         15,000
       Michael + Monica Melech
      Nonprtadty Creditor's Name
                                                                                                         When was the debt incurred?
       2163 Joseph Damon Ct
       Number    Street
                                                                                                         As of the date you file, the claim is: Check all that apply.
       Tracy CA 95377
      City                                              State           ZIP Code                         U     Contingent
                                                                                                         0     Unliquldated
      Who Incurred the debt? Check one.                                                                  0     Disputed
              Debtor 1 only
       13     Debtor 2 only                                                                              Type of NONPRIORITY unsecured claim:
       13     Debtor I and Debtor 2 only                                                                 0     Student loans
       13     At least one of the debtors and another                                                    0     Obligations arising out of a separation agreement or divorce that
                                                                                                               you did not report as priority claims
       0      Check it this claim Is for a community debt
                                                                                                               Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                                         Other. Specify Loan
              No
       0      Yes


                                                                                                                                                                                              0
           Patricia Casas                                                                                Last 4 digits of account number - -                      -
       Nonpnonty Creditor's Name
                                                                                                         When was the debt incurred?
           P0 Box 24793
       Number     Street
                                                                                                         As of the date you file, the claim is: Check all that apply.
        San Jose CA 95154
       City                                             State           ZIP Code                         0     Contingent
                                                                                                          13   Unliquldated
       Who incurred the debt? Check one.                                                                  U    Disputed
       I!1' Debtor 1 only
       0 Debtor 2 only                                                                                   Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                                       0    Student loans
       0 At least one of the debtors and another                                                          0    Obligations arising out of a separation agreement or divorce that
                                                                                                               you did not report as priority claims
       U      Check if this claim is for a community debt
                                                                                                               Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                                          Other. Specify_Codebtor
            ' No
       3      Yes




Official Form I06EIF                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                                    page 9 of 15
Debtor 1             JUAN CARLOS CASAS                                                                         Case number (ir known)_______________________________________
                     Fkst Name      Mda. Name               Last Name




                    Your NON PRIORITY Unsecured Claims - Continuation Page


                          entries on this page number them beginning with 44, followed by 45, and
                                                                                                                                                     .. .,.   .

                                                                                         Last 4 digits of account number - - -
      Radiological Assoc Medical Group
      Nonprionty Creditors Name
                                                                                         When was the debt incurred?
      2410 Samaritan Dr #101
      Number     Street
                                                                                         As of the date you file, the claim Is: Check all that apply.
      San Jose CA 95124
      City                                               State          ZIP Code         O     Contingent
                                                                                         U     Unllquldated
      Who incurred the debt? Check one.                                                  0     Disputed
               Debtor I only
      U        Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      13       Debtor I and Debtor 2 only
                                                                                         0     Student loans
      U        At least one of the debtors and another
                                                                                         3     Obligations arising out of a separation agreement or divorce that
      3                                                                                        you did not report as priority claims
               Check if this claim is for a community debt
                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                          Other. Specify Medical
               No
      U        Yes




       Richard + Barbara Straw                                                           Last 4 digits of account number - - - -
      Nonpnonty Creditof a Name
                                                                                         When was the debt Incurred?
      24179 Summit Woods Dr
      Number     Street
      Los Gatos CA 95033                                                                 As of the date you file, the claim is: Check all that apply.
      city                                               State          ZIP Code          U    Contingent
                                                                                          U    lJnliquidated
      Who Incurred the debt? Check one.                                                   O    Disputed
      13       Debtor I only
      U        Debtor only                                                               Type of NON PRIORITY unsecured claim:
       3       Debtor 1 and Debtor 2 only
                                                                                          U    Student loans
           1   At least one of the debtors and another
                                                                                          U    Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      13       Check if this claim is for a community debt
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                          Other. Specify San Jose Facility #17-SC-071551
               No
      U        Yes



       Rise Credit of Calif LLC                                                          Last 4 digits of account number - - - -
      Nonpnonty, Creditor's Name
       4150 international PZ 300                                                         When was the debt incurred?
      Number      Street
       Fort Worth TX 76109                                                               As of the date you file, the claim is: Check all that apply.

      City                                               State          ZIP Code          0    Contingent
                                                                                          0    Unllquidated
      Who incurred the debt? Check one.
                                                                                          U    Disputed
      af Debtor I only
      O        Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      O        Debtor 1 and Debtor 2 only
                                                                                          13   Student loans
      O        At least one of the debtors and another
                                                                                          0    Obligations arising out of a separation agreement or divorce that
      0                                                                                        you did not report as priority claims
               Check if this claim Is for a community debt
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                          Other. Specify High interest loan
               No
      U        Yes




Official Form I06EIF                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 10 of 15
Debtor I            JUAN CARLOS CASAS                                                                        Case number   ,nmame>

                    First Name     Midas Name             Last Name




IFIW Your NONPRIORITY Unsecured Claims - Continuation Page


After listing any entries on this page, number them beginning with 44, followed by 45, and so forth                                    '                  4 "u•

                                                                                        Last 4 digits of account number - -                    -                        535
      San Jose Water Co
      Nonpflonty Creditoes Name
                                                                                        When was the debt incurred?
      110W Taylor St
      Number     Street
                                                                                        As of the date you file, the claim is: Check all that apply.
      San Jose CA 95110
      City                                              State         ZIP Code          0    Contingent
                                                                                        o    Unllquidated
      Who incurred the debt? Check one.                                                 0    Disputed
              Debtor 1 only
      E3      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0       Debtor 1 and Debtor 2 only                                                0    Student loans
      El      At least one of the debtors and another
                                                                                        0    Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       0      Check If this claim is for a community debt
                                                                                        o    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        Other. SpecifyUtility
              No
      0       Yes



                                                                                        Last 4 digits of account number - - -                                         19,
       SELH Dix Hills LLC - Concord Commission Advance
      Nonpnonty Creditors Name
                                                                                        When was the debt incurred?
       555 - 8th Ave #2301
       Number      Street
                                                                                        As of the date you file, the claim Is: Check all that apply.
       New York NY 10018
      City                                              State         ZIPCode           0    Contingent
                                                                                        0    Unliquldated
      Who Incurred the debt? Check one.                                                 0    Disputed
              Debtor 1 only
       o      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                        El  Student loans
       Q At least one of the debtors and another
                                                                                        0   Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       0      Check if this claim Is for a community debt
                                                                                        q. Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                      Other.    spec
                                                                                                         ify New York Civil Court, Kings Co #CV-018500-19
       6 No
       0      Yes


                                                                                                                                                                       3,200
        Simply Staged                                                                   Last 4 digits of account number -                       -
       Nonpfionty Creditors Name
           477 Vista Del Mar                                                            When was the debt Incurred?
       Number     Street
                                                                                        As of the date you file, the claim is: Check all that apply.
        Aptos CA 95003
       City                                             State         ZIP Code          0    Contingent
                                                                                        U    tinhiquldeted
       Who incurred the debt? Check one.                                                0    Disputed
              Debtor 1 only
       0      Debtor 2 Only                                                             Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                         0   Student loans
       o At least one of the debtors and another                                         0   Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       U      Check if this claim is for a community debt
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                       Other.            _Services
       af No
       0      Yes




Official Form 106EJF                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                page 11 of 15
Debtor 1             JUAN CARLOS CASAS                                                                               Case number(irlmown)
                    Fkst Name           Midee Name             Liii Name



                Your NONPRIORITY Unsecured Claims - Continuation Page

                                                                                                                         :.     :.;......v:.L::
                                            •        .                              •.
After listing any entries on this page, number them beginning with 44, followed by 45, and so forth
                   .......       .......-                                                        ••••-••-•
                                                .        .            .    ....           :-•




                                                                                                Last 4 digits of account number                   -     -                          462
      Target - TD Bank
      Nonpnoflty Creditors Name
                                                                                                When was the debt incurred?
      P0 Box 673
      Number     Street
                                                                                                As of the date you file, the claim Is: Check all that apply.
      Minneapolis MN 55440
      City                                                   State          ZIP Code            U     Contingent
                                                                                                U     Unliquldated
      Who Incurred the debt? Check one.                                                         U     Disputed
              Debtor I only
      13      Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
      3       Debtor 1 and Debtor 2 only                                                        O     Student loans
      13      At least one of the debtors and another                                           O     Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
       3      Check if this claim is for a community debt
                                                                                                O     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                                 Other. Specify Credit card
              No
       U      Yes




       Terry Antoncich                                                                          Last 4 digits of account number - - - -
       Nonprtorlty Creditor's Name
                                                                                                When was the debt incurred?
       1737 Tennyson Dr
       Number    Street
                                                                                                As of the date you file, the claim is: Check all that apply.
       Concord CA 94521
       City                                                  State           ZIP Code           U     Contingent
                                                                                                U     Unhiquidated
      Who incurred the debt? Check one.                                                         U     Disputed
              Debtor 1 only
       13     Debtor 2 only                                                                     Type    of NONPRIORITY unsecured claim:
       U      Debtor I and Debtor 2 only                                                        U     Student loans
       13     At least one of the debtors and another
                                                                                                U     Obligations arising Out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
       U      Check if this claim is for a community debt
                                                                                                      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                                Other. Specify_Loan
              No
       U      Yes



                                                                                                Last 4 digits of account number -                  -
       NonpnOnty Creditor's Name
                                                                                                When was the debt incurred?

       Number                Street
                                                                                                As of the date you file, the claim is: Check all that apply.

       City                                                  State           ZIP   Code          13   Contingent
                                                                                                 U    Unliquidated
       Who Incurred the debt? Check one.                                                         U    Disputed
       U      Debtor 1 only
       U      Debtor 2 only                                                                     Type    of NONPRIORITY unsecured claim:
       U      Debtor 1 and Debtor 2 only
                                                                                                 U    Student loans
       13     At least one of the debtors and another
                                                                                                 U    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
       13     Check if this claim Is for a community debt
                                                                                                 U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                           U    Other. Specify______________________
       UNo
       U Yes



Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                    page   12 of 15
 Debtor   1
                   JUAN CARLOS CASAS                                                                     Case number (irknown)_____________________
                  First Name         Middle Name           Last Name


Ifl'il'U List Others to Be Notified About a Debt That You Already Listed

 6.   Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed In Parts I or 2. For
      example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
      2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts I or 2, list the
      additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

          Bridgeport Financial                                                     On which entry In Part I or Part 2 did you list the original creditor?
        Name

          1510 Park Ave #200                                                       Line 4.1 of (Check one):      U      Part I: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                 Of     Part 2: Creditors with Nonpriority Unsecured Claims
          San Jose CA 95126
                                                                                   Last 4 digits of account number - - - -
        City                                       State               ZIP Code

          Collection Bur of America                                                On which entry In Part I or Part 2 did you list the original creditor?
        Name

          25954 Eden Landing 1st Fl                                                Line 4.28 of (Check one):     U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                        Part 2: Creditors with Nonpriorlty Unsecured
          Hayward CA 94541                                                         Claims

                                                                                   Last 4 digits of account number - - - -
        City                                       State               ZIP Code

          Credence Resource Management LLC
                                                                                   On which entry in Part I or Part 2 did you list the original creditor?
        Name

          P0 Box 2420                                                              Line j_. of (Check one):      U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                        Part 2: Creditors with Nonpriority Unsecured
          Southgate Ml 48195                                                       Claims
               ________________________                                      ___
                                                                                   Last 4 digits of account number - - - -
        City                                       State               ZIP E;9--
                                                                            ode

          Meyers Saxon + Cole                                                      On which entry In Part I or Part 2 did you list the original creditor?
        Name

          3620 Quentin Rd                                                          Line 4.29 of (Check one):     U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                        Part 2: Creditors with Nonpriority Unsecured
          Brooklyn NY 11234                                                        Claims

                                                                                   Last 4 digits of account number       -    -     -    -
        City                                       State               ZIP Code

          NCB Management Service                                                   On which entry In Part I or Part 2 did you list the original creditor?
        Name

          1 Allied Dr                                                              Line 4.27   of (Check one):   U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                        Part 2: Creditors with Nonpriority Unsecured
          Trevose PA 19053                                                         Claims

                                                                                   Last 4 digits of account number       -      -       -
        City                                       State               ZIP Code

          Rural Metro of No Calif                                                  On which entry In Part I or Part 2 did you list the original creditor?
        Name

          P0 Box 742464                                                            Line 4.2    of (Check one):   U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
                                                                                                                 I!.I   Part 2: Creditors with Nonpriority Unsecured
          Los Angeles CA 90074                                                     Claims

                                                                                   Last 4 digits of account number       -    -    -     -
        City                                       State               ZIP Code

          SELH Dix Hills LLC Concord Commission Advance
                                 -
                                                                                   On which entry In Part I or Part 2 did you list the original creditor?
        Name

          520-8th Ave FL 25
                                                                                   Line 429 of (Check one):      U      Part 1: Creditors with Priority Unsecured Claims
        Number          Street
          New York NY 10018
                                                                                                                 31 Part 2: Creditors with Nonpriority Unsecured
                                                                                   Claims

        City                                       State               ZIP Code    Last 4 digits of account number - - - -


Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 13 of 15
Debtor 1
                  JUAN CARLOS CASAS                                                                          Case number (if
                 First Name       Midee Name           Last Name


Iflf List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts I or 2. For
   example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts I or
   2, then list the collection agency here. Similarly, If you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
   additional creditors here. if you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

      SELH Dix Hills LLC - Concord Commission Advance                             On which entry in Part I or Part 2 did you list the original creditor?
      Name
      1350 Ave of the Americas                                                    Line 4 .29 of (Check one):          0     Part 1: Creditors with Priority Unsecured Claims
      Number     Street                                                                                               121   Part 2: Creditors with Nonpriority Unsecured Claims
      New York NY 10019
                                                                                  Last 4 digits of account number_ - - -

      City                                     State               ZIP   Code

      Stanislaus Credit Control Service Inc                                       On which entry in Part I or Part 2 did you list the original creditor?
      Name
      914 - 14th St                                                               Line 418 of (Check one):            U     Part 1: Creditors with Priority Unsecured Claims
      Number      Street                                                                                               21 Part 2: Creditors with Nonpriority Unsecured
       Modesto CA 95353                                                           Claims

                                                                                   Last 4 digits of account number
      City                                     State               ZIP   Code                                                 -    -    -    -




      Thomas R Shanle Esq                                                         On which entry in Part I or Part 2 did you list the original creditor?
      Name
       2030 N Pacific Ave #331                                                    Line    jj .... of   (Check one):   U     Part 1: Creditors with Priority Unsecured Claims
       Number     Street                                                                                               1d   Part 2: Creditors with Nonpriority Unsecured
       Santa Cruz CA 95060                                                        Claims

               _________________________________________                          Last 4 digits of account number_                 -    -    -

       City                            State     ZIP Code

                                                                                  On which entry in Part I or Part 2 did you list the original creditor?
       Name
                                                                                   Line           of (Check one):      0     Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                                         U     Part 2: Creditors with Nonpriority Unsecured
                                                                                   Claims

               ________________________                                    ____    Last 4 digits of account number
       CRY                                     State                    de
                                                                      C;5;--
                                                                   ZIPC                                                       -    -    -    -




                                                                                   On which entry in Part I or Part 2 did you list the original creditor?
       Name
                                                                                   Line   -       of (Check one):      U     Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                                         U     Part 2: Creditors with Nonpriority Unsecured
                                                                                   Claims

                                                                                   Last 4 digits of account number            -         -    -

       City                                    State               ZIP    Code

                                                                                   On which entry in Part I or Part 2 did you list the original creditor?
       Name
                                                                                   Line           of (Check one):      U     Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                                         0     Part 2: Creditors with Nonpriority Unsecured
                                                                                   Claims

                                                                                   Last 4 digits of account number                 -     -    -

       city                                     State               ZIP   Code

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
       Name

                                                                                   Line           of (Check one):      U     Part 1: Creditors with Priority Unsecured Claims
        Number           Street
                                                                                                                       0     Part 2: Creditors with Nonpnority Unsecured
                                                                                   Claims


        City                                    State               ZIP   Code     Last 4 digits of account number - - - -



                                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 14 of 15
Official Form I 06E/F
Debtor 1                   JUAN CARLOS CASAS                                                            Case number
                           First Name     Middle Name         Last Name



                       Add the Amounts for Each Type of Unsecured Claim



6. Total the amounts of certain types of unsecured claims. This information Is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                                   Total ólalm   :


                            6a. Domestic support obligations                                6a.                             0
from - Part 1
                            6b Taxes and certain other debts you owe the
                               government                                                   6b                         10.750
                                                                                                   $

                            6c Claims for death or personal injury while you were
                               Intoxicated                                                  6c                              0
                                                                                                   $

                             Sd Other. Add all other priority unsecured claims
                                Write that amount here.                                     6d.                              0
                                                                                                  +$




                             6e Total Add lines 6a through 6d                               6e.
                                                                                                                       10,750
                                                                                                   $



                                                                                                                       S         p
                                                                                                   Total claim

             6f. Student loans                                                              6f.                              0
Total claims                                                                                        $
fron.!a!t,2 6g. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                                                                                                                         0
                 claims                                                                     6g      $______________________
 • :,       -         ..     6h. Debts to pension or profit-sharing plans, and other
                                 similar debts                                              6h                               0
                                                                                                   $
        }   L
                             61 Other. Add all other nonpnonty unsecured claims
                                Write that amount here                                      6i    + $                  106,281



                . •          6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                    $                  106,281




Official Form 106EIF                                               Schedule ElF: Creditors Who Have Unsecured Claims                   page 15 of 15
 Debtor              JUAN CARLOS CASAS
                    First Name               Middle Name                  Last Name

 Debtor 2           ______
 (Spouse If filing) First Name               Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern     District of California

 Case number                                                                                                                         U   Check if this is an
 (If known)
                                                                                                                                         amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                              12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill It out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
       No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
    U Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 10644,/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.


           .       :..,..                                                                            .      ,.
      Person or company with whom you have the contract or lease                            State what the ¶ontract or lease                                :



F
211
       Name

       Number            Street

       City                              State      ZIP     Code



        Name

        Number           Street




        Name

        Number           Street

                                                     FAIN



        Name

        Number            Street




         Name

         Number           Street

         City                             State      ZIP Code


 Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                       page 1 of j-
 Debtor 1              JUAN CARLOS CASAS
                       First Name                     Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)   FWSI Name                      Middle Name                  Last Name



 United States Bankruptcy Court for the: Northern District of California

 Case number
 (If known)
                                                                                                                                                     U Check if this is an
                                                                                                                                                           amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                            12115
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       13    No
       RJ    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       U     No. Go to line 3.
             Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             UNo
                   Yes. In which community state or territory did you live?            California          . Fill in the name and current address of that person.


                     Patricia Casas
                   Name of your spouse, former spouse, or legal equivalent

                     see debt listing
                   Number              Street


                   City                                             State                      ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown In line 2 again as a codebtor only If that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule (Official Form 1 06D), Schedule ElF (Official Form I 06E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule if/F, or Schedule G to fill out Column 2.

        Column I Your codebtor                                                                                     Columpj, The creditor to
                                                                                                                        1 j    I
                                                                                                                   CIIteckil sthedule that      a
 3.1 1 Patricia Casas
            Name
                                                                                                                    U   Schedule D, line
            see debt listing                                                                                        l'' Schedule ElF, line     2.1, 4.17
            Number           Street                                                                                 U   Schedule G, line


 3.2
            Name
                                                                                                                    U   Schedule D, line   -



                                                                                                                    U   Schedule ElF, line
            Number            Street                                                                                U   Schedule G, line   -




            City                                                        State                   ZIP Code



            Name
                                                                                                                    U   Schedule D, line   -



                                                                                                                    U   Schedule ElF, line
            Number            Street                                                                                U   Schedule G, line




Official Form 106H                                                              Schedule H: Your Codebtors                                                   page 1 of.:L...
 Debtor I               JUAN CARLOS CASAS
                       Fbet Name           Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)   Flmt Name           Middle Name                    Last Name


 United States Bankruptcy Court for the: Northern        District of California

 Case number                                                                                             Check if this is:
 (If known)
                                                                                                         U   An amended filing
                                                                                                         U   A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
Official Form 1061                                                                                           MM I DD/ YYVY

Schedule I: Your Income                                                                                                                                 12115

Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include Information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse. if more space Is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.


                       Describe Employment


I. Fill In your employment
   Information.                                                                    Debtor I                              Debtor 2     or non fHlng spouse
    If you have more than one job,
    attach a separate page with
    Information about additional         Employment status                          Employed                                     Employed
    employers.                                                                U Not employed                             U       Not employed
    Include part-time, seasonal, or
    self-employed work.
                                                                                                                       Realtor
    Occupation may include student Occupation
    or homemaker, if it applies.
                                         Employer's name                          eside Realty                         Fireside Realty
                                                                                  11 Lincoln Ave                       2111 Lincoln Ave
                                                                                  n Jose CA 95125                      San Jose CA 95125
                                         Employer's address




                                         How long employed there? 1 yr                                                   7 mos


    PTW                Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1       For Debtor 2 or
                                                                                                                        non-tIling spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                 2.
                                                                                                     $        $o             $_$o
  3. Estimate and list monthly overtime pay.                                                    3. + $__________       + $___________


 4. Calculate gross income. Add line 2 + line 3.                                                4.   $          0            $             0




Official Form 1061                                                      Schedule I: Your income                                                      page 1
Debtor 1        JUAN CARLOS CASAS                                                                                        Case number   it known)
                  First Name          Midrie Name                Last Name



                                                                                                                        For Debtor I               For Debtor 2 or
                                                                                                                                                   non-filing Soouse.

    Copy fine 4 here............................................................................        9   4.          $              0               $_0

 5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                      5a.         $____________                  $_____________
     5b. Mandatory contributions for retirement plans                                                       5b.         $
     5c. Voluntary contributions for retirement plans                                                       5c.         $
     5d. Required repayments of retirement fund loans                                                       5d.         $___________                   $____________
     5e. Insurance                                                                                          5e.         $___________                   $____________
     5f. Domestic support obligations                                                                       5f.         $___________                   $____________

     5g. Union dues                                                                                         5g.         $
      5h. Other deductions. Specify:                                                                        5h.     + $____________                +   $_____________

  6. Add the payroll deductions. Add lines 5a                      + 5b + 5c + 5d + 5e +5f + 5g + 5h.        6.         $               0              $_0

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                     7.         $               0              $_0

 8. List all other Income regularly received:
      8a. Net Income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
                                                                                                            8a.
                                                                                                                        $        2.177                 $_2,703
            monthly net income.
      8b. Interest and dividends                                                                            8b.         $               0              $_0
      Bc. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                            8c.
                                                                                                                        $               0              $_0
      8d. Unemployment compensation                                                                         8d.         $  0                           $            0
      8e. Social Security                                                                                   Be.         $_ 0                           $            0

       8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                 8f.                                 $_0                            $            0

       8g. Pension or retirement Income                                                                     8g. $_0                                    $            0

       8h. Other monthly Income. Specify: Hoped addiavg net income                                          8h. + $_400                             +$            400

  9. Add all other income. Add lines Ba + 8b + Bc + 8d + Be + 81 +8g + Bh.                                   9.     1    $_2,577            f1$                 3,103

 10. Calculate monthly Income. Add line 7 + line 9.                                                                     $_2_577 +                               3,103 = $_5_680
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                               10.                                      $

  11. State all other regular contributions to the expanses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                                                          11.+ $               0

  12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                12.   Is_         5,680
                                                                                                                                                                              Combined
                                                                                                                                                                              monthly Income
   13. Do you expect an increase or decrease within the year after you file this form?
       UNo.
         Yes. Explain: Although self-employment income is inherently variable, Debtors are hoping to increase their average net commission-based
                                  IwS,,




 Official Form 1061                                                                      Schedule I: Your income                                                                 page 2
In re:     JUAN CARLOS CASAS                                             Case No.

Form          SCHEDULE I: YOUR INCOME                         12/15      United States Bankruptcy Court            0 Amended
1061          PROPERTY OR BUSINESS INCOME                                Northern District of California           0 A post-petition supplement
              ATTACHMENT                                                                                             as of:

Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible
for supplying correct information. "Monthly gross income" means total gross income expected going forward after the bankruptcy filing
without deducting for costs of goods, which shall be deducted under expenses. "Ordinary expenses" means expenses that are incurred
in the reasonable maintenance of the property or incurred in the reasonable operation of the business. "Supplies" included in 3.g. shall
not duplicate amounts included in "Costs of goods," on Line 3.u. "Net monthly income" for each property or business equals Line 2
minus Line 4.

                                                      1: Debtor: Of 1 02              2: Debtor: 0 1 12                 3: Debtor:     01       02
         1. Name of property or business             Realtor (Real estate agent)      Realtor (Real estate agent)

         2. Monthly gross income                                         $ 3,543                         $4,069
         3. Ordinary property or business expenses
          a. Rent                                                           167                              168
          b._Employee _payroll
          c._Contract _services
          d._Employee _benefits
          e._Equipment _lease _payments
          f. Direct secured debt payments
          g. Supplies
          h._Utilities _(power,_water, _garbage)
          I. Internet                                                       134                              134
          j. Telephone                                                      145                              145
          k._Repairs _and _maintenance
          I. Misc office expenses                                           240                              240
          m._Misc_bank _and _credit card _Tees
          n. Misc other                                                      42                               42
          o. Advertising                                                    250                              250
          p. Travel and entertainment                                       175                              175
          q. Professional fees                                               50                               50
          r._Payroll _services
          S. Insurance
              Liability
              Vehicle                                                         88                              87
              Workers' compensation
              Surety bond
              Other:
          t. Taxes
              Payroll tax
              Sales tax
          u._Costs _of good
          V. Other: Dues & Education                                         75                               75

         4. Total monthly expenses                                         1,366                           1.366

         5. Net monthly income                                            2,177                            2,703



6. Net Monthly Property and Business Income Summary:

                                                                                                 Debtor 1                            Debtor 2
                                                      6.a. Property/Business 1                           2,177                                    0
                                                      6.b. Property/Business 2                               0                                2,703
                                                      6.c. Property/Business 3                               0                                    0
                                                                        6.d. Totals                      2,177                                2,703

Copy Line 6.d. for each Debtor to Line 8.a. on Form 1061 (Schedule I).


Official Form 1061               SCHEDULE I: YOUR EXPENSES - PROPERTY OR BUSINESS INCOME ATTACHMENT                                  Page 1
     Debtor i            JUAN CARLOS CASAS
                         Fkst Name                Middle Name                    Lest Name                       Check       if this is:
     Debtor 2
     (Spouse, If filing) First Name               Middle Name                    Last Name
                                                                                                                 U   An amended filing
                                                                                                                 U   A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the: Northern           District of California                               expenses as of the following date:
     Case number                                                                                                     MM I DD/ YYYY
     (If known)



Official Form 1 06J
Schedule J: Your Expenses                                                                                                                                                    12115

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 Information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                       Describe Your Household

1.    Is this a joint case?

           No. Go to line 2.
      U    Yes. Does Debtor 2 live in a separate household?

                   UN0
                   U     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                      U    No                                        Dependent's relationship to                       Dependent's      Does dependent live
       Do not list Debtor I and                      Yes. Fill out this information for        Debtor I or Debtor 2                              age              with you?
       Debtor 2.                                     each dependent ..........................
                                                                                             Spouse (Ch 13 No. 19-51552 yffij)                   -
                                                                                                                                                                  El   No
       Do not state the dependents'
                                                                                                                                                                  l    Yes
       names.
                                                                                                                                                                       No
                                                                                                                                                                  L3   Yes

                                                                                                                                                                  UNo
                                                                                                                                                                  UYes

                                                                                                                                                                       No
                                                                                                                                                                  E3   Yes
                                                                                                                                                                  E3   No
                                                                                                                                                                  E3   Yes

3. Do your expenses include                                                 PLEASE NOTE: The expenses shown below are the projected total expenses for Debtor's
                                                 &i No                      joint household w/ spouse, who has tiled a separate Chapter 13 case No. 19-51552 MEH.
   expenses of people other than
   yourself and your dependents?                 L.Yes


ITi                  Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance If you Know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                                 Your expenses

     4. The rental or home ownership expenses for your residence. include first mortgage payments and                                                                 2 800
        any rent for the ground or lot.                                                                                                    4.        $_____________________

         If not Included In line 4:
         4a.      Real estate taxes                                                                                                        4a.       $______________________
         4b.      Property, homeowner's, or renter's insurance                                                                             4b.       $______________________
         4c.      Home maintenance, repair, and upkeep expenses                                                                            4c.       $______________________
         4d.      Homeowner's association or condominium dues                                                                              4d.       $______________________

Official Form 106J                                                       Schedule .J: Your Expenses                                                                      page 1
Debtor I        JUAN CARLOS CASAS                                                             Case number
                  First Name     Midst. Name        Last Name




                                                                                                                         Your expenses


5. Additional mortgage payments for your residence, such as home equity loans                               5.

6. utilities:
       6a.   Electricity, heat, natural gas                                                                 6a.          $                    175

       6b.   Water, sewer, garbage collection                                                               Sb.          $

       Sc.   Telephone, cell phone, Internet, satellite, and cable services                                  Sc.         $

       6d. Other. Specify:                                                                                   6d.         $

                                                                                                             7.                               625
 7. Food and housekeeping supplies                                                                                       $

 8. Childcare and children's education costs                                                                 8.          $

 9. Clothing, laundry, and dry cleaning                                                                      9.          $                    130

10.    Personal care products and services                                                                   10.         $ _75
                                                                                                             11.         $                    190
ii. Medical and dental expenses

12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                         $_300
     Do not include car payments.                                                                            12.

                                                                                                             13.         $                     15
13.    Entertainment, clubs, recreation, newspapers, magazines, and books

14.    Charitable contributions and religious donations                                                      14.         $____________________

15. insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                   15a.        $

       15b. Health insurance                                                                                 15b.        $

        15c. Vehicle insurance (see business expenses)                                                       15c.        $

        15d. Other Insurance. Specify:                                                                       15d.        $


16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                                               600
       Specify: Estimated income taxes                                                                        16.        $

17. installment or lease payments:
        17a. Car payments for Vehicle I                                                                       17a.

        17b. Car payments for Vehicle 2                                                                       17b.       $
                                                                                                                                               345
        17c. Other. Specify:Spouse's Chapter 13 plan payments                                                 17c.       $

        17d. Other. Specify:                                                                                  17d.           $

 18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
        your pay on line 5, Schedule I, Your Income (Official Form 1061).                                         18.


 19.    Other payments you make to support others who do not live with you.
        Specify:_______________________________________________________                                            19.       $_____________________

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                      20a. $_____________________

        20b. Real estate taxes                                                                                   20b. $______________________

        20c. Property, homeowner's, or renter's insurance                                                        20c. $______________________

        20d. Maintenance, repair, and upkeep expenses                                                            20d. $______________________

         20e. Homeowner's association or condominium dues                                                        20e. $______________________



 Official Form 106J                                              Schedule .i: Your Expenses                                                   page 2
Debtor 1       JUAN CARLOS CASAS                                                            Case number
               First Name    Mid,5. Name       I...t N.m.




21. Other. Specify:                                                                                        21. +$____________________



22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                          22a.   $              5,255

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.   $              5,255



23. Calculate your monthly net Income.
                                                                                                                     $          5,680
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                   23a.

   23b.    Copy your monthly expenses from line 22c above.                                                23b.   —$_5,255

   23c.    Subtract your monthly expenses from your monthly income.                                                              425
                                                                                                                     $
           The result Is your monthly net income.




24. Do you expect an Increase or decrease In your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to Increase or decrease because of a modification to the terms of your mortgage?

        No.
    U   Yes.      Explain here: Although Debtor's expenses will vary according to the income received.




 Official Form 106J                                         Schedule J: Your Expenses                                            page 3
 Debtor i         JUAN CARLOS CASAS
                   First Name                        Middle Name                      Last Name

 Debtor 2
 (Spouse, filling) First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:                           District of

 Case number                                                                                                                                                                  D    Check if this is an
                   (If kflOWfl)
                                                                                                                                                                                   amended filing




Official Form I O6Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


              Summarize Your Assets




1. Schedule A/B: Property (Official Form 1 O6AIB)
                                                                                                                                                                               $                   0
    Ia. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................


    lb. Copy line 62, Total personal property, from Schedule AIB...............................................................................................$                            32,044

    Ic. Copy line 63, Total of all property on Schedule A/B .........................................................................................................
                                                                                                                                                                        I      $            32,044


               Summarize Your Liabilities



                                                                                                                                                                            you?fiaiiitie
                                                                                                                                                                            Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    28.   Copy the total you listed In Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule 0                                                       $             11,590

 3. Schedule E,F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                               $             10,750
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF.....................................
                                                                                                                                                                            +$              106.281


                                                                                                                                         Your total liabilities                             128,621
                                                                                                                                                                               $

               Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule I                                                                                                              $              5,680

 5. Schedule J: Your Expenses ( Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J                                                                                                                    $              5.255




 Official Form I O6Sum                                Summary of Your Assets and Liabilities and Certain Statistical information                                                     page 1 of 2
  Debtor 1           JUAN CARLOS CASAS                                                                Case number (,f known)_____________________________
                    First Name   Middle Name         Last Name




   '.              Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        U    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
             Yes


   7. What kind of debt do you have?

             Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-9g for statistical purposes. 28 U.S.C. § 159.

        U    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                $               7.267




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F


                                                                                                            Total claim


         FIp Pai 4 on Schedule ElF, copy the following:


        9a. Domestic support obligations (Copy line 6a.)                                                    $                  0


        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $_10,750


        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $__________________


        9d. Student loans. (Copy line 6f.)                                                                  $                  0


        9e. Obligations arising out of a separation agreement or divorce that you did not report as         $                  0
            priority claims. (Copy line 6g.)


        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            + $__________________


        9g. Total. Add lines 9a through 9f.                                                                 $             10.750




Official Form 1 O6Sum Summary of Your Assets and Liabilities and Certain Statistical information                                                    page 2 of 2
Debtor 1               JUAN CARLOS CASAS
                      Fle5t Name            Middle Name                    Last Name

Debtor 2
(Spouse, If filing)   First Name            Middle Name                    Last Name


United States Bankruptcy Court for the: Northern          District of California

Case number
(If known)
                                                                                                                                                          U Check if this is an
                                                                                                                                                              amended filing


  Official Form I O6Dec
   Declaration About an Individual Debtor's Schedules                                                                                                                  12,15


  If two married people are filing together, both are equally responsible for supplying correct information.
  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below



         Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No
         U     Yes. Name of person                                                                  . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                        Signature (Official Form 119).




         Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
         that they are true and correct.




       x                                                                  x
           Signature ofbtor i                                                   Signature of Debtor 2
           JUAN CA OS CASAS
            Date      O8I19O19                                                     Date
                      MM! DII      / VYVY                                                 MM! DO / YYYY




     Official Form 106Dec                                          Declaration About an individual Debtor's Schedules
  Debtor      1          JUAN CARLOS CASAS
                        Fret Name                  Middle Name               Last Name

  Debtor 2
  (Spouse, if filing)   First Name                 Middle Name               Last Name


  United States Bankruptcy Court for the: Northern District of California

  Case number
  (If known)                                                                                                                                      U   Check if this is    an
                                                                                                                                                      amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                     12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (If known). Answer every question.


                       Give Details About Your Marital Status and Where You Lived Before


  1. What Is your current marital status?

        9 Married
        U         Not married


  2. During the last 3 years, have you lived anywhere other than where you live now?
                  No
        IZI       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                   Debtor 1:                                           Dates Debtor I Debtor 2                                                          Dates Debtor 2
                                                                       lived there                                    . .......................         IJVedthO!e r 'l,::

                    Number, Street, City, State, Zip Code:                                 U    Same as Debtor    1                                    U   Same as Debtor      I


                    2207 Maykirk Rd                                    From Jan 2018                                                                       From
                    San Jose CA 95124
                                                                       To Jan 2019                                                                         To




                                                                                            U   Same as Debtor I                                       U   Same as Debtor      I
                    2096 Stone Ave
                    San Jose CA 95125                                   From                                                                               From
                    (concurrent with other addr)
                                                                        To                                                                                 To




   3. Within the last 8 years, did you ever live with a spouse or legal equivalent Ina community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
         UNo
                  Yes. Make sure you fill out Schedule H. Your Codebtors (Official Form 106H).



 •T1W Explain the Sources of Your income

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 1
Debtor 1         JUAN CARLOS CASAS
                                MId,ke Name           Last Name
                                                                                                                   Case number (if   known)_____________________________
                First Name




 4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.



                                                             Sources of Income           Gross Income
                                                             Check all that apply.       (before deductions and
                                                                                         axdusIons

                                                             U wages, commissions,                                           U   wages, commissions,
            From January 1 of current year until
                                                                  bonuses, bps
                                                                                         $_21,256 gross                          bonuses,               $_44,500 goss
            the date you filed for bankruptcy:
                                                                  Operating a business                                           Operating a business


            For last calendar year:
                                                             U    Wages, commissions,                                        U   Wages, commissions,
                                                                  bonuses, tips          $             Net loss                  bonuses, tips          $_
                                                                                                                                                              Net loss
                                                                                                                             6
                                                                                                                                                                         —

            (January 1 t December 31,         2018       )        Operating a business                                           Operating a business
                                              'rn'v


            For the calendar year before that:               U wages, commissions,                                           U wages, commissions,
                                                                  bonuses, tips                                                   bonuses, tips         $_Net loss
                                                                                                       Netloss
            (January 1 to December 31,        2017       )        Operating business                                           j Operating a business
                                              YYYY



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
      U    Yes. Fill in the details.


                                                                                                             ...
                                                             Sources of Income           Gross Income from                    Sources of Incom!
                                                             Describe below              each source                          Descçibe b?loy
                                                                                         (before deductions and
                                                                                         exclusions)
                                                                                              .   ..     .
                                                                                                                                     4       4k

             From January 1 of current year until
             the date you filed for bankruptcy:




             For last calendar year:
             (January ito December 31,         2018
                                              YyYY




             For the calendar year before that:
             (January 1 to December 31,        2017
                                               vyvy




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Debtor 1       JUAN CARLOS CASAS                                                                Case number ytknow,,_____________________________
               Fist Name       Midee Name            Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     U     No, Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,225* or more?

               U    No. Go to line 7.

               U    Yes. List below each creditor to whom you paid a total of $6,225" or more in one or more payments and the
                         total amount you paid that creditor. Do not Include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                U   No. Go to line 7.

                    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not Include payments to an attorney for this bankruptcy case.


                    'Creditor's Name, Number, Street, City,         Dates of      Total amount paId        Amount you still owe' " Was thjs payno.tor.
                     State, Zip Code                                payment

                     Michael + Monica Melech                       5-2019         $1,000                  see debt listing           U   Mortgage
                     see debt listing
                                                                                                                                     U   Car
                     Paid by Debtor in the ordinary course of Debtor's financial affairs.                                            U Credit card
                                                                                                                                         Loan repayment
                                                                                                                                     U Suppliers or vendors
                                                                                                                                     U Other


                                                                                                                                     U Mortgage
                                                                                                                                     U Car
                                                                                                                                     U Credit card
                                                                                                                                     U Loan repayment
                                                                                                                                     U Suppliers or vendors
                                                                                                                                     U other


                                                                                                                                     U Mortgage
                                                                                                                                     U Car
                                                                                                                                     U Credit card
                                                                                                                                     U Loan repayment
                                                                                                                                     U Suppliers or vendors
                                                                                                                                     U oilier___________



 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 3
Debtor   i        JUAN CARLOS CASAS                                                              Case number (if kow)_________________________
                 Feat Name     Mdde Name           Laat Name




 7. Within 1 year before you flied for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.


             No List all payments to an insider.
             Yes.
               insiders Name Number Street City                    Dates of       Total amount     Amount yot tiII ioason for thIs 1
               State, Zip Code                                     payment        paid             oWe.!

              Terry Antoncich (nephew)                             6-2019         $500            see debt listing loan payment
              see debt listing




  8. Within 1 year before you flied for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

             No
         U   Yes. List all payments that benefited an insider.
                                             ..                               ... am    .................... t., ... ..
         Insiders Name Number Street City                         Dates of        Total amount Amount you still Reason forthis payment
         State, Zip Code                                          payment         paid         owe              incIucieedWts nie




 Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
Debtor 1       JUAN CARLOS CASAS                                                                    Case number   o_____________________________
               FkeI Name       Mide Name           Last Name




              Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     U No
     tI Yes. Fill in the details.
           Case Title Case Number                         Nature of the case                   Court or ageic         I    1J
           Niktas v. Cases                               Eviction & money judgment             Santa Clara Co Superior Court
           #18-CV-339071                                                                       San Jose Facility                            0 Pending
                                                                                                                                            U    On appeal
                                                                                                                                                 Concluded




                                                                                                                                             U   Pending
                                                                                                                                             U   On appeal
                                                                                                                                             U   Concluded




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

           No. Goto line ll.
       XI Yes. Fill in the information below.
              Creditor's Name, Number, Street, City, State,          Describe the property
              Zip Cod.
              Franchise Tax Board                                  Bank account seized                                    July 2019              400
              see debt listing



                                                                     Explain what happened

                                                                     U Property was repossessed.
                                                                     U Property was foreclosed.
                                                                     U Property was garnished.
                                                                          Prooertv was attached, seized, or levied.

                                                                     Describe the property



                                                                                                                                            $




                                                                     Explain what happened

                                                                     U    Property was repossessed.
                                                                     U    Property was foreclosed.
                                                                     U    Property was garnished.
                                                                     U    Property was attached, seized, or levied.



 Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Debtor 1           JUAN CARLOS CASAS
                   Fret Name       Middle Name           Last Name
                                                                                                             Case number   inmome_________________________


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, sot off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
             No
      U      Yes. Fill in the details.

           Creditor's Name Number Street City State                  Describe the action the creditor took
           Zip Code




                                                                 Last 4 digits of account number: XXXX—_ - - -


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
             No
      U      Yes

                   List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
      U      Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per
       person; person to whom you gave the gift,
       number, street, city, state, zip code                                                                                       elfts   •'-   :-'




              Person's relationship to you

           Gifts with a total value of more than $600 per
           person; person to whom you gave the gift,
           number, street, city, state, zip code




               Person's relationship to you


                                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 6
  Official Form 107
Debtor 1          JUAN CARLOS CASAS                                                                            Case number (if known)_____________________________
                  Fret Name       Mldae Name              Last Name




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

            No
     U      Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                                                                  .                  i
                                                                                                                                                              A
           more than $600; charity's name, number,               be*; cribe what you contributed
                                                                                                                               •..

                                                                                                                                          .
                                                                                                                                                      ..::
                                                                                                                                            Date,you....          t-
           street city state zip code                                                                                                     jcoPtç)Ute4




                   List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you flied for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

            No
      U     Yes. Fill in the details.

              Describe the property you lost and                  Describe any insurance coverage for the loss                       ... I
              how the loss occurred                                                                             .       ...        .      I
                                                                                          i
                                                                  Include the amount that insurance has paid. List pending in surance -
                                                                  daims on line 33 of Schedule A,B: Pmperly.              j .      7




                 List Certain Payments or Transfers

  16. Within 1 year before you flied for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.

           Person who was paid, Number, Street, City,             Description and value of any property transferred                               Date payment or.
           State, Zip, Email or website address, Person                                                                                             nsferwu'
           who made the payment if not you
           Gold and Hammes, Attorneys                             Partial attorneys fees for bankruptcy case $670                             08/19/2019               $1,000.00
           1570 The Alameda #223                                  court filing fee $310, credit counseling certificate
           San Jose CA 95126                                      fee $20.




Official Form 107                                  Statement of Financial Affairs for individuals Filing for Bankruptcy                                                     page 7
Debtor 1         JUAN CARLOS CASAS                                                                          Case number rsnown)_____________________________
                 Fist Name       Middle Name           Last Name




           Person who was paid Number Street City,'
           State Zip Email or website address person           Description and value of any property trai
           who made the payment if not you ..              .. .        . ..     . .




  17. Within1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not Include any payment or transfer that you listed on line 16.

           No
     U     Yes. Fill in the details.

           Person who was paid Number Street City              Description and value of any property transferred                   Date payment or smount of payment
           State, Zip Code                                                                                                .    ... tiaflifør was .f.
                                                                                                                                   mad.




  16. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
            No
      U     Yes. Fill in the details.
                                                                                                                                                             .4
            Parson who received the transfer, Number           Description and value of property            Describe any property orpayplonts recived.   Dattra
            Street City State Zip Code                         transferred                                          palldllni .




             Persons relationship to you




             Persons relationship to you

Official Form 107                              Statement of Financial Affairs for individuals Filing for Bankruptcy                                        page 8
Debtor 1          JUAN CARLOS CASAS                                                                     Case number (if lames,)_____________________________
                  First Name      Midee Name          Last Name



 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
    are a beneficiary? (These are often called asset-protection devices.)

            No
     U      Yes. Fill In the details.

            Name of trust                                     Description and value of the property transferred

            However, Debtor and spouse have had two revocable living trusts possibly within the last 10 years, but neither have any assets
            in them nor are they in use 'Juan Carlos Casas & Patricia Casas Revocable Trust 06/20/2005w and "Casas Family Living




•fl'it;g List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include chocking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial Institutions.
            No
      U     Yes. Fill in the details.
            Name of financial institution Number Street           Last 4 digits of account number   Type of accountor     Date count was     Last balance before
            City State Zip Code                                                                     instrument            closed sold, moved, closing rpsfer
                                                                                                                          ortransferred


                                                                                                    U Checking
                                                                                                    U savings
                                                                                                    U Money market
                                                                                                    U Brokerage
                                                                                                    U Other

                                                                                                    U Checking
                                                                                                    U savings
                                                                                                    U Money market
                                                                                                    U Brokerage
                                                                                                    U Other_________

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for



      U
       rcuritles, cash, or other valuables?
           J No
            Yes. Fill in the details.
              Name of Financial
                        ....    institution Number Street         Who else
                                                                      ..   had access to it?                Describe the contents
                                                                                                      ..........
              Cliv. State.. Zuo Code

                                                                                                                                                      13   No
                                                                                                                                                      Dyes




 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Debtor 1            JUAN CARLOS CASAS                                                                   Case number (if
                    First Name      Midea Name               Last Name




22. Have you stored property in a storage unit or place other than your home within 1 year before you tiled for bankruptcy?
             No
    l        Yes. Fill in the details.
              Name of Storage Facility Number. Street               Who else has or had access to It?         Describe the content                  Do you still
              City. State Zip Code                                                                                   -

                    Area Storage                                         Spouse & spouses mother
                    Jose CA
                                                                                                             Business records and misc personal
                                                                                                             effects included In values listed in
                                                                                                                                                    u No
                                                                                                             Schedules NB and C.                    td Yes




                      Identify Property You Held or Control for Someone lie.

  23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
      or hold in trust for someone.
              No
        IJ    Yes. Fill In the details.
                                                   •                Where ...................                 ..
               ne name address city , state z ipp code'
             Owr's                                                    is the property?                        De;çrlb the property




                       Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material Into the air, land, soil, surface water, groundwater, or other medium,
     Including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

  • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?

               No
        J Yes. Fill in the details.
              Name of site, address, city, state, zip code           Governmental unit




 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 10
Debtor 1        JUAN CARLOS CASAS                                                                      Case number
                Fflt Name      Middle Name          Last Name




 26. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
                                             code          Governmental unit




  26. Have you been a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
      IJ   Yes. Fill in the details.
           Case title case number                               Court or agency                        Nature of the case


                                                                                                                                                           E3   Pending

                                                                                                                                                           0    On appeal

                                                                                                                                                           O    Concluded




                   Give Details About Your Business or Conn ections to                       Any Business
  27. Withip 4 years before you flied for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            I!J A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
            IYJ An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

       Cd No. None of the above applies. Go to Part 12.
       U    Yes. Check all that apply above and f iii in the details below for each business.
            Business Name Number Street City State              Describe the nature of the business                   Employer ldeiiflcatIog    ntni
            Zip Code                                                                                                  DO not Incl u d e Socia l ÜóUñbo . ITlN
            1) no dba, at residence                         1) Real estate agent (realtor)
                                                                ) Wine importing & sales
                                                            b' C o ll ection services
                                                                                                                          1) None
                                                                                                                      BIN:2) 2 0     -_         1      5   0    6   1      9


            2) Vinum Distribution Inc                           Name of accountant or bookkeeper.               :.

               at residence (shareholder)
                                                            LNone                                                     From
                                                                                                                            2) 12-27-12 to 2016
                                                                                                                               ______ To
            3) Rickenbacker Group Inc &
                                                                                                                                                                          ot
                ickenbacker Collection Services
                                                                 Describe the nature of the business                  Employer
                Inc
                                                                                                                                           S5       illy   mb.fpr1lTi N
             4) Casas Capital LLC, at residence                 ) property rehabilitation   -never started
                                                                    Joint venture for property rehabilitation          ElN:.. N on e -_______
             5) no dba at residence                             -   never started
                                                                 Name of accountant or bookkeeper                      Dates business existed
                                                                                                                -,
                                                                                                                                                                           ..




                                                            ~    one                                                       5)3-2018 to 9-2018
                                                                                                                       From ______ To ______


 Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 11
Debtor i              JUAN CARLOS CASAS                                                                       Case number
                     Fist Name     Middle Name          Last Name




               Business Name, Number, Street, City, State,
                                                                    Describe the nature of the business
               Zip Code


                                                                                                                                          - _______
                                                                      ----..                                                E1N:

                                                                    Name of accountant or bookkeeper                        Dates buslnsss existed1.



                                                                                                                            From ______ To




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     Institutions, creditors, or other parties.

           No
     U     Yes. Fill in the details below.

           Name Number Street City State Zip Code                   Date issued




                       Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.



           x                                                                      x
                Signature of Debtor I                                                 Signature of Debtor 2
                JUAN CA LOS CASAS

                Date   _   VOl IlLU                                                   Date

       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?

                 No
           U     Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                No
           U    Yes. Name of person                                                                                         the Bankruptcy Petition Preparer's Notice,
                                                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 12
  re.                                                                Case No.
        JUAN CARLOS CASAS


DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR:     United States Bankruptcy Court U Amended
CHAPTER 13                                      12/15 Northern District of California I U Supplemental



 Pursuant toll U.S.C. § 329 and Rule 2016(b) of the Federal Rules of Bankruptcy Procedure, I certify that lam the
 attorney for the above-named Debtor(s) and that the compensation paid or agreed to be paid to me for services
 rendered or to be rendered on behalf of the Debtors(s) in contemplation of or in connection with a case under Title 11 of
 the United States Code (bankruptcy) is consistent with the Rights and Responsibilities document applicable in the San
 Jose Division of the Northern District of California, United States Bankruptcy Court, which has been executed by the
 Debtor(s) and me. Such payment and/or agreement, having been made after one year before the date of the filing of
 the petition, is as follows:



                                   9,700   is the amount I have agreed to accept, of which
                                     670   has been paid prior to the filing of this statement, and
                                   9,030   is the amount remaining to be paid.
               Income received             is the source of the compensation already paid; and
               Chapter 13 plan payments    is the expected source of the compensation yet to be paid.



 I have not agreed to share this or any future compensation with any other person, except for the partners and
 associates of my firm.

 In return for the above-disclosed fee, my partner and I have agreed to render legal services as stated in the legal
 services agreement executed by the Debtor(s) and Gold and Hammes, Attorneys, which is consistent with the Rights
 and Responsibilities document applicable in the San Jose Division of the Northern District of California, United States
 Bankruptcy Court.




                                                     CERTIFICATION

 Under penalty of perjury, I certify that the foregoing is a complete statement of any agreement or arrangement for
 payment to me for representation of the Debtor(s) in this bankruptcy proceeding.



Date:   0 ~?   //(O/,u 19 —
                                                           Signature of Attorney, NOR MA HAMMES
                                                           GOLD and HAMMES, Attorneys
                                                           1570 The Alameda, Suite 223
                                                           San Jose, CA 95126
                                                           phone: 408-297-8750
                                                           fax: 408-297-1189
                                                           email: officegoldandhammes.com




                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR: CHAPTER 13
In re:   JUAN CARLOS CASAS

CREDITOR MATRIX COVER SHEET
                                                                United States Bankruptcy Court      I                            I
                                                                Northern District of California         0 Amended                I


I declare that the attached Creditor Mailing Matrix, consisting of 6 sheets, contains the correct, complete and current
names and addresses of all priority, secured and unsecured creditors listed in debtor(s)' filing and that this matrix conforms
with the Clerk's promulgated requirements.




Date:                  (9                                      Signature of Debtor(s)' Attorney
                                                               NORMA HAMMES
                                                               GOLD and HAMMES, Attorneys
                                                               1570 The Alameda, Suite 223
                                                               San Jose, CA 95126




                                               CREDITOR MATRIX COVER SHEET
Greater Access Financial
1766 W San Canoe St
San Jose CA 95126




IRS - Insolvency
P0 Box 7346
Philadelphia PA 19101




Almaden Valley Athletic Club
5400 Camden Ave
San Jose CA 95124




American Medical Response
6363 S Fiddlers Green Cir Fl 14
Greenwood Vig Co 80111




Apex Cardiology - Silicon Valley
2400 Samaritan Dr #200
San Jose CA 95124




Attorney Lender Services Inc
5120 E LaPalma Ave #209
Anaheim CA 92807




Axcess Financial
7755 Montgomery Rd #400
Cincinnati OH 45236




Bridgeport Financial
1510 Park Ave #200
San Jose CA 95126
Bruce Jespersen DDS
10430 S DeAnza Blvd #290
Cupertino CA 95014




California Check Cashing Stores LLC
14706 Camden Ave
San Jose CA 95124




Capital One Bank
P0 Box 60599
City of Industry CA 91716




CB Indigo-GF
P0 Box 4499
Beaverton OR 97076




CEP America California
P0 Box 582663
Modesto CA 95358




Collection Bur of America
25954 Eden Landing 1st Fl
Hayward CA 94541




Comcast - Xfinity
P0 Box 60533
City of Industry CA 91716




Comerica Bank
333 W Santa Clara St
San Jose CA 95113
Commission Express Silicon Valley
48834 Kato Rd *101-A
Fremont CA 94538




Credence Resource Management LLC
P0 Box 2420
Southgate MI 48195




Credit One Bank
P0 Box 98875
Las Vegas NV 89193




Domingo Rangel + Tania Diasparra
380 Meadowhaven WY
Milpitas CA 95035




First Republic Bank
111 Pine St
San Francisco CA 94111




Franchise Tax Board - SPF
P0 Box 2952
Sacramento CA 95812




Galen Inpatient Physicians
P0 Box 582663
Modesto CA 95358




Good Samaritan Hospital
2425 Samaritan Dr.
San Jose CA 95124
Greenberg Grant + Richards
5858 Westheimer Rd #500
Houston TX 77057




John Niktas
P0 Box 5501
San Jose CA 95150




Metropolitan Life Insurance Co
P0 Box 981282
El Paso TX 79998




Meyers Saxon + Cole
3620 Quentin Rd
Brooklyn NY 11234




Michael + Monica Melech
2163 Joseph Damon Ct
Tracy CA 95377




NCB Management Service
1 Allied Dr
Trevose PA 19053




Patricia Casas
P0 Box 24793
San Jose CA 95154




Radiological Assoc Medical Group
2410 Samaritan Dr #101
San Jose CA 95124
Richard + Barbara Straw
24179 Summit Woods Dr
Los Gatos CA 95033




Rise Credit of Calif LLC
4150 International PZ 300
Fort Worth TX 76109




Rural Metro of No Calif
P0 Box 742464
Los Angeles CA 90074




San Jose Water Co
110 W Taylor St
San Jose CA 95110




SELH Dix Hills LLC - Concord Commission Advance
555 - 8th Ave #2301
New York NY 10018




SELH Dix Hills LLC - Concord Commission Advance
520 - 8th Ave FL 25
New York NY 10018




SELH Dix Hills LLC - Concord Commission Advance
1350 Ave of the Americas
New York NY 10019




Simply Staged
477 Vista Del Mar
Aptos CA 95003
Stanislaus Credit Control Service Inc
914 - 14th St
Modesto CA 95353




Target - TD Bank
P0 Box 673
Minneapolis MM 55440




Terry Antoncich
1737 Tennyson Dr
Concord CA 94521




Thomas R Shanle Esq
2030 N Pacific Ave #331
Santa Cruz CA 95060
                                                                                                                              According to the calculations required by
     Debtor 1           JUAN CARLOS CASAS                                                                                     this Statement:
                         First Name                Middle Name                  Last Name

     Debtor 2                                                                                                                 U 1. Disposable income is not determined
     (Spouse, if filing) First Name                Middle Name                  Last Name                                               under 11 U.S.C. § 1325(b)(3).

     United States Bankruptcy Court for the: Northern District of California                                                          2. Disposable income is determined
                                                                                                                                         under 11 U.S.C. § 1325(b)(3).
     Case number
     (If known)                                                                                                               U 3. The commitment period is 3 years.
                                                                                                                                      4. The commitment period is 5 years.


                                                                                                                              U Check if this is an amended filing



Official Form 122C-1
 Chapter 13 Statement of Your Current Monthly Income
 and Calculation of Commitment Period                                                                                                                            12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. If
more space Is needed, attach a separate sheet to this form, include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (If known).


                    Calculate Your Average Monthly Income

1.    What is your marital and filing status? Check one only.
       U Not married. Fill out Column A, lines 2.11.
            Married. Fill out both Columns A and B. lines 2.11.

      Flu in the average monthly income that you received from all sources, derived during the 6 full months before you file this                                            ts
      bankruptcy case.1 , 1 1 U.S.C. § 101 (11 0A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6..Fiil in..
      the result. Do not indüde any income amount more than once.For example, if both spouses own the same rental property, put the income ; ;
      from that property in one column only if you have nothing to report for any line write $0 in the space

                                                                                                                   Column A;'            "Column B.
                                                                                                                   Debtor I                Debtor
                                                                                                                                           non4llin0 spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
                                                                                                                   $              0          $           0
   payroll deductions).
3. Alimony and maintenance payments. Do not include payments from a spouse.                                        $              0          $           0

4. All amounts from any source which are regularly paid for household expanses of
   you or your dependents, including child support. Include regular contributions from
   an unmarried partner, members of your household, your dependents, parents, and
   roommates. Do not include payments from a spouse. Do not include payments you
   listed on line 3.                                                                                                $         0              $           0

5      Net income from operating a business profession or Debtor I    Debtor 2
       farm
                                                           . $_ 3,543 $_4,069
       Gross receipts (before all deductions)
       Ordinary and necessary operating expenses
                                                                                                           Copy
       Net monthly income from a business, profession, or farm
                                                                                $_3,543      $_4,069       here+   $     3,543              $       4,069

6.     Net income from rental and other real property                          Debtor I     Debtor 2
       Gross receipts (before all deductions)

       Ordinary and necessary operating expenses

       Net monthly income from rental or other real property                     $_0 $                 0            $_ 0                    $_0


     Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                          page 1
Debtor 1            JUAN CARLOS CASAS                                                                                          Case number        jmown_________________________
                    Fist N.m.         Middle Nan,.               Last Name



                                                                                                                            Column A                         Column B
                                                                                                                            DebtorI                          Debt*2or            rt
                                                                                                                                                             .flonigsoUie

7. Interest, dividends, and royalties                                                                                         $                   0              $_0
8. Unemployment compensation                                                                                                  $                   0              $_0
    Do not enter the amount if you contend that the amount received was a benefit under
    the Social Security Act. instead, list it here .......................................

       Foryou ...................................................................................$____________
       For your spouse...................................................................$____________

9. Pension or retirement income. Do not Include any amount received that was a                                                                                            o
   benefit under the Social Security Act.
                                                                                                                                          o
                                                                                                                              $____________                      $__________

10. income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments
     received as a victim of a war crime, a crime against humanity, or international or
    domestic terrorism, if necessary, list other sources on a separate page and put the
    total below.
                                                                                                                            $_0                               $                   0

                                                                                                                            $   0                             $                   0

       Total amounts from separate pages, if any.                                                                           + $_0                            +$                   0


ii. Calculate your total average monthly Income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                                        $_3,543 +                        $_4,069
                                                                                                                                                                                                  Total average
                                                                                                                                                                                                  monthly Income




•I1P              Determine How to Measure Your Dductions from Income

12. Copy your total average monthly income from line 11.......................................................................................................................            $              7,612
13. Calculate the marital adjustment Check one:
     El    You are not married. Fill in 0 below.
     U     You are married and your spouse is filing with you. Fill in 0 below.
     IZI   You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
           you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than
           you or your dependents.
           Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
           list additional adjustments on a separate page.
           If this adjustment does not apply, enter 0 below.
            Spouse's Chapter 13 plan payments (19-51552MEH)                                                                        $_345




           Total.                                                                                                              [$_34                                                      -              345
                                                                                                                                                            Copy here    4

14. Your current monthly Income. Subtract the total in line 13 from line 12.
                                                                                                                                                                                      I       $        7,267       1
15. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                                                          $            7,267
     15a. Copy line 14 here 4 ............................................
             Multiply line 15a by 12 (the number of months in a year).                                                                                                                        x 12

      15b.The result is your current monthly income for the year for this part of the form.                                                                                                   $87204               I
  Official Form 122C-1                      Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period                                                                       page 2
 Debtor I           JUAN CARLOS CASAS
                     Fket Name             Njdd. Name                    Lest Name
                                                                                                                                              Case number   (if   Mown)_____________________________

16. Calculate the median family income that applies to you. Follow these steps:

    16a. Fill in the state in which you live.                                                            CA

    16b. Fill In the number of people in your household.
                                                                                                          2


    lBc. Fill In the median family income for your state and size of household . ..............................................................................................               57,962
                                                                                                                                                                                         $_
            To find a list of applicable median income amounts, go online using the link specified in the separate
            Instructions for this form. This list may also be available at the bankruptcy cleric's office.

17. How do the lines compare?

    17a.U         Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                  11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

    17b.
      I           Line I 5b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                  11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable income (Official Form 122C-2).
                  On line 39 of that form, copy your current monthly income from line 14 above.


                     Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


18. Copy your total average monthly income from line 11.............                                                                                                                           7,612
                                                                                                                                                                                          $
19. Deduct the marital adjustment if It applies. If you are married, your spouse Is not filing with you, and you contend that
    calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy
    the amount from line 13.
     19a. if the marital adjustment does not apply, fill in Don line 19a. ................................................................................................
                                                                                                                                                                                                345
                                                                                                                                                                                        - $

    19b.    Subtract line 19a from line 18.                                                                                                                                               $   7,267

20. Calculate your current monthly income for the year. Follow these steps:

    20a. Copy line 19b..............................................................................................................                                                     $7,267

            Multiply by 12 (the number of months in a year).                                                                                                                            x12
    20b. The result is your current monthly income for the year for this part of the form.                                                                                               $    87,204


    20c. Copy the median family income for your state and size of household from line 16c.
                                                                                                                                                                                    I    $    57,962   1
21. How do the lines compare?

    U      Line 20b Is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
           The commitment period is 3 years. Go to Part 4.
           Line 20b Is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 4, The commitment period Is 5 years. Go to Part 4.


                  Sign Below


                   By signing her , under pen                       o perjury I declare that the information on this statement and in any attachments is true and correct.



                        Signature of btor 1 JUAN CARLOS CASAS                                                                          Signature of Debtor 2


                        Date     08/19/20 19                                                                                           Date
                                 MM/DO /YYVY                                                                                                  MM! DO /YYYY


                   If you checked 17a, do NOT fill out or file Form 122C-2.
                   If you checked 17b, fill out Form 122C-2 and file It with this form. On line 39 of that form, copy your current monthly income from line 14 above.



 Official Form 122C-1                           Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period                                                          page 3
 Debtor 1             JUAN CARLOS CASAS
                       Aet Name                               Middle Name                     Last Name

 Debtor 2
 (Spouse, If filing) Fkst Name                                Middle Name                     Last Name


 United States Bankruptcy Court for the: Northern District of California

 Case number
 (if known)
                                                                                                                                                            U Check if this is an amended filing



Official Form 122C-2
Chapter 13 Calculation of Your Disposable Income                                                                                                                                                               12/15

To fill out this form, you will need your completed copy of Chapter 13 Statement of Your Current Monthly income and Calculation of
Commitment Period (Official Form 122C-1).
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. if
more space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).



Ifl                   Calculate Your Deductions from Your income
                                                                                                                                                                                     .......



                       .......
                                                                                                                                                                     . - s..     ......


      The Iñternai Revenue Service (IRS) Issues National and Local Standards for certain expense amounts. Use these aiui44,..
 - to. anSwór the questions In lines 6.15. To find the IRS standards, go online using the link specified in the separate
 ..instuctions forthis form. This information may also be available at the bankruptcy clerk's office,
       .t.''4'               .•.                    .     .       .   .         . .       .      .   .
                                                                                                              . ............... .............................................. I.

    DédÜ1thecpenSeamôunts set out in iineé 6-15 regardless of your actuai expénse in later parts of the form, you will use
    some of your actual expenses if they are higher than the standards. Do not Include any operating expenses that you
    subtracted from income in lines 5 and 6 of Form I 22C-1, and do not deduct any amounts that you subtracted from your
    spouses income in line 13 of Form 122C-1

l.1fyouçexpeses differ from month to month enter the average expense

 ' ii(e (ine timbers 1-4 are not used in this form These numbers apply to information required by a simi'ar form ued
                                                                                                                  I •
                                                                                                                     in                                                                               tlu
                                                                                                                                                                                                       I  ;d
  U
  :.t'nl:      :.::      i.tt:.J. .....................                                                                                                                          .




       5. The number of people used in determining your deductions from income
          Fill In the number of people who could be claimed as exemptions on your federal income tax
          return, plus the number of any additional dependents whom you support. This number may
          be different from the number of people in your household.                                                                                                            2


         two                                                                          .                                     -
                                                                                                          .    ..

                                         You must use the IRS National Standards to answer the questions in !iek 7.                                              .                       . '-•       .
                                                                                                                                                                                                 K




       6. Food, clothing, and other Items: Using the number of people you entered in line 5 and the IRS National                                                                                     1 288
          Standards, fill In the dollar amount for food, clothing, and other items.                                                                                                              $________



       7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
          Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
          categories—people who are under 65 and people who are 65 or older—because older people have a higher IRS
          allowance for health care costs. if your actual expenses are higher than this IRS amount, you may deduct the
          additional amount on line 22.




 Official Form 122C-2                                                       Chapter 13 Calculation of Your Disposable income                                                                                           page 1
Debtor i             JUAN CARLOS CASAS                                                                                                        Case number (if k,town)___________________________
                     First Name           I.d€$. Name                  Last Name




                 People who are under 65 years of age

                 78. Out-of-pocket health care allowance per person $                                                     55

                 7b. Number of people who are under 65                                            x          2
                                                                                                                                       Copy
                 7c. Subtotal. Multiply line 7a by line 7b.                                                             110                         $_110


                   Peple who are 65 years of age or older

                 7d. Out-of-pocket health care allowance per person $                                                    114

                 7e. Number of people who are 65 or older                                             X
                                                                                                  I                           _ Copy
                 7f. Subtotal. Multiply line 7d by line 7e.                                                                            here4 +


           7g. Total. Add lines 7c and 7f. .................................................................................................... .       110          Copy here     $_110
                                                                                                                                                    F_$_
                      -              -                                                                                                                                 -


                              You must use the IRS Local Standards to answer the questions in lines 8-15.
                lard

    Based on Information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes Into two parts:
    • Housing and utilities - insurance and operating expenses
    • Housing and utilities - Mortgage or rent expenses

    To answer the questions In lines 8-9, use the U.S. Trustee Program chart. To find the chart, go online using the link
    specified In the separate instructions for this form. This chart may also be available at the bankruptcy clerk's office.

    8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill                                                                  588
       in the dollar amount listed for your county for Insurance and operating expenses.                                                                                           $________


    9. Housing and utilities - Mortgage or rent expenses:

                  9a. Using the number of people you entered in line 5, fill in the dollar amount                                                           2,798
                      listed for your county for mortgage or rent expenses.                                                                         $_____________

                  9b. Total average monthly payment for all mortgages and other debts secured by
                      your home.
                          To calculate the total average monthly payment, add all amounts that are
                          contractually due to each secured creditor in the 60 months after you file
                          for bankruptcy. Next divide by 60.

                             • Name of th creditor: .                            .                        Average monthly
                                                                                                          payment




                                         9b. Total average monthly payment                                                     0
                                                                                                                                   1   COPY
                                                                                                                                                    -$
                                                                                                                                                                    mount
                                                                                                                                                                 o::t a


                  9c. Net mortgage or rent expense.
                          Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                                                               $_2,798
                                                                                                                                                     $_2 798 Copy here+
                          rent expense). if this number is less than $0, enter $0.

    10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing Is Incorrect and affects
        the calculation of your monthly expenses, fill In any additional amount you claim.
                   Explain
                   why:




 Official Form 122C-2                                                      Chapter 113 Calculation of Your Disposable Income                                                                   page 2
Debtor j            JUAN CARLOS CASAS                                                                              Case number (,ft,ow,)________________________
                       Fimt N.m.           ISthSs N.m.         Last N.m.


   11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

                   U      0. Go to line 14.
                          1. Go to line 12.
                   U      2 or more. Go to line 12.


    12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the operating
        expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                                       $---20-5

    13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for
        each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle. In
        addition, you may not claim the expense for more than two vehicles.

           .,                      ?•
                                   ,;.   Describe Vehicle 1:    2016 Chrysler 200



           13a. Ownership or leasing costs using IRS Local Standard.......................................$                    508

           13b. Average monthly payment for all debts secured by Vehicle 1.
                     Do not Include costs for leased vehicles.
                     To calculate the average monthly payment here and on line 13e,
                     add all amounts that are contractually due to each secured
                     creditor In the 60 months after you file for bankruptcy. Then divide
                     by 60.

                       Name or each creditor for Vehicle I                      Average monthly
                                                                                payment
                       GreaterAccessFinancial
                                                                                  $_435


                                                                                                     Copy                                    amount
                                         Total average monthly payment                                             -$


            13c. Net Vehicle I ownership or lease expense                                                                            Copy net Vehicle
                                                                                                                                                        $     '
                 Subtract line 13b from line 13a. If this number is less than $0, enter $0. ............ .$___________               I expense here+


                Vehlcl2                   Describe Vehicle 2




                13d. Ownership or leasing costs using IRS Local Standard ...................................        $___________

                13e. Average monthly payment for all debts secured by Vehicle 2.
                     Do not include costs for leased vehicles.

                        Name 0f OaCh creditor for Vehicle 2                ..   Average monthly
                              .• .  . ..           .                            payment




                                                                                                                                              amount
                                          Total average monthly payment                                             -$__________     ::t


                                                                                                                                     Copy net Vehicle
                13t. Net Vehicle 2 ownership or lease expense
                                                                                                                      $___________   2 expense here
                       Subtract line 13e from 13d. If this number is less than $0, enter $0 ....................


     14. Public transportation expense: If you claimed 0 vehicles In line II, using the IRS Local Standards, fill In the Public
         Transportation expense allowance regardless of whether you use public transportation.

     15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
         deduct a public transportation expense, you may fill in what you believe Is the appropriate expense, but you may not claim
         more than the IRS Local Standard for Public Transportation.

 Official Form 122C-2                                             Chapter 13 Calculation of Your Disposable income                                                 page 3
Debtor 1           JUAN CARLOS CASAS
                   FIit Name   Mldcke Name          Loot Name
                                                                                                 Case number (if   known)_________________________
     Other Necessary              in addition to the expense deductions listed above you are allowed your monthly expenses for the
     Expenses                     following IRS categories

    16. Taxes: The total monthly amount that you actually pay for federal, state and local taxes, such as income taxes,
        self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld
        from your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected                       $       300
        refund by 12 and subtract that number from the total monthly amount that is withheld to pay for taxes.
        Do not include real estate, sales, or use taxes.

    17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
        union dues, and uniform costs.
        Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.
    18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
        together, include payments that you make for your spouse's term life insurance.
        Do not Include premiums for life insurance on your dependents, for a non-filing spouse's life insurance, or for any form of
        life Insurance other than term.

    19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
        agency, such as spousal or child support payments.
        Do not Include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

    20. Education: The total monthly amount that you pay for education that is either required:
        • as a condition for your job, or
        • for your physically or mentally challenged dependent child if no public education is available for similar services.
    21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
        Do not include payments for any elementary or secondary school education.

    22. Additional health care expenses, excluding Insurance costs: The monthly amount that you pay for health care that is
        required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a health
        savings account. Include only the amount that is more than the total entered in line 7.
                                                                                                                                               80
                                                                                                                                          $_______
        Payments for health insurance or health savings accounts should be listed only in line 25.

    23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services
        for you and your dependents, such as pagers, call waiting, caller Identification, special long distance, or business cell
        phone service, to the extent necessary for your health and welfare or that of your dependents or for the production of
        Income, if it Is not reimbursed by your employer.                                                                             +
        Do not Include payments for basic home telephone, Internet or cell phone service. Do not include self-employment
        expenses, such as those reported on line 5 of Form 122C-1, or any amount you previously deducted.

    24. Add all of the expenses allowed under the IRS expense allowances.                                                                 $       5,442
        Add lines 6 through 23.

      Additional Expense                 These are additional deductions allowed by the Means Test
      Deductio ns                        Note Do not Include any expense allowances listed In lines 6 24

     25. Health Insurance, disability Insurance, and health savings account expenses. The monthly expenses for health
         insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or
         your dependents.
           Health insurance                                      $
           Disability Insurance                                  $
           Health savings account                               +$
           Total                                                 $_0 Copy total here+                                                         $         0

           Do you actually spend this total amount?
           U No. How much do you actually spend?
                                                                 $
           U Yes

     26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
         continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
         your household or member of your immediate family who is unable to pay for such expenses. These expenses may
         Include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).
      27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
          you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
                                                                                                                                              $_______
           By law, the court must keep the nature of these expenses confidential.


  Official Form 122C-2                                  Chapter 13 Calculation of Your Disposable Income                                                    page 4
Debtor 1       JUAN CARLOS CASAS                                                                                                    Case number (if known)______________________________________
                   Fb,t N.m.           Wde N.m.                   Last N.m.



    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
           If you believe that you have home energy costs that are more than the home energy costs included in expenses on line 8,
           then fill in the excess amount of home energy costs.
           You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
           claimed Is reasonable and necessary.


    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more
                                                                                                                                                                                  $
        than $156.25* per child) that you pay for your dependent children who are younger than 18 years old to attend a
        private or public elementary or secondary school.
           You must give your case trustee documentation of your actual expenses, and you must explain why the amount
           claimed is reasonable and necessary and not already accounted for in lines 6-23.
           * Subject to adjustment on 4101116, and every 3 years after that for cases begun on or after the date of adjustment.
              As of 04/01/2019, this amount is $170.83 per child per month.
    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are                                                              $
        higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
        than 5% of the food and clothing allowances in the IRS National Standards.
           To find a chart showing the maximum additional allowance, go online using the link specified in the separate
           Instructions for this form. This chart may also be available at the bankruptcy clerk's office.
           You must show that the additional amount claimed is reasonable and necessary.

    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
        instruments to a religious or charitable organization. 11 U.S.C. § 548(d)(3) and (4).
           Do not include any amount more than 15% of your gross monthly income.

    32. Add all of the additional expense deductions.                                                                                                                         $           0
           Add lines 25 through 31.
                                                                                     oa
      Deduction !or Dóbt Payment

    33. For debts that are secured by an Interest In property that you own, Including home mortgages, vehicle
        loans, and other secured debt, fill in lines 33a through 330.
           To calculate the total average monthly payment, add all amounts that are contractually due
           to each secured creditor in the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                                             Average nonthIy
                                                                                                                                             payment
             Mortgages on your home

             33a. Copy line 9b here...................................................................................................        $_0

             Loans on your first two vehicles

             33b. Copy line 13b here . ............................................................................................... 4      $___________


             33c. Copy line 13e here . ...............................................................................................   4    $           0

             33d. List other secured debts:

                      Nime of eah creditor for other                                  Identify property that             Doe
                      lectired debt                                                   secures the debt                   payment
                                                                                                                         lflclude taxes
                                                                                                                         or Insurance?

                                                                                                                          UNo
                                                                                                                                              $_______
                                                                                                                          U Yes
                                                                                                                               No
                                                                                                                                              $_______
                                                                                                                          U Yes
                                                                                                                               No
                                                                                                                          U Yes
             33e. Total average monthly payment. Add lines 33a through 33d.....                                                                                                       $_435
                                                                                                                                             I_$_I
 Official Form 122C-2                                                 Chapter 13 Calculation of Your Disposable income                                                                        page 5
Debtor I           JUAN CARLOS CASAS                                                                                               Case number
                    Rat Nam*              Mide. Name                    Last Nam.



   34.     Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property necessary
           for your support or the support of your dependents?


           U    No. Go to line 35.
                Yes. State any amount that you must pay to a creditor, in addition to the payments listed in line 33, to keep
                     possession of your property (called the cure amount). Next, divide by 60 and fill in the information below.




    35. Do you owe any priority cialms—such as a priority tax, child support, or alimony— that are past due as of
        the filing date of your bankruptcy case? 11 U.S.C. § 507.
           U     No. Go to line 36.
           af Yes. Fill In the total amount of all of these priority claims. Do not include current or
                        ongoing priority claims, such as those you listed in line 19.

                          Total amount of all past-due priority claims . ....................................................................       $          4,700      +60      $_78


    36. Projected monthly Chapter 13 plan payment                                                                                                   $           425

           Current multiplier for your district as stated on the list issued by the Administrative
           Office of the United States Courts (for districts in Alabama and North Carolina) or by
           the Executive Office for United States Trustees (for all other districts).
                                                                                                                                                X       9_30
           To find a list of district multipliers that includes your district, go online using the link
           specified in the separate instructions for this form. This list may also be available at the
           bankruptcy clerk's office.
                                                                                                                                                           Copy
           Average monthly administrative expense                                                                                                   $_40 total                     $    40
                                                                                                                                                                          here4



    37. Add all of the deductions for debt payment. Add lines 33e through 36.                                                                                                      $   553




      Total Deductions from Income

    38. Add all of the allowed deductions.

           Copy line 24, All of the expenses allowed under IRS expense allowances ................................... $_ 5,442
                                                                                                                                                                      0
           Copy line 32, All of the additional expense deductions......................................................................             $

           Copy line 37, All of the deductions for debt payment..........                                                                                           553

           Totaldeductions.........................................................................                                                 $          5,         tcootaply $ 5,995
                                                                                                                                                                          here 4 L_______________




 Official Form 122C-2                                                      Chapter 13 Calculation of Your Disposable Income                                                                  page 6
Debtor 1       JUAN CARLOS CASAS
               First N.m.         Mid5. N.m.           Last N.m.
                                                                                                                                       Case number       (,fk,own)______________________________
L1TW            Determine Your Disposable Income Under 11 U.S.C. § 1325(b) (2)

39. Copy your total current monthly Income from line 14 of Form 122C-1, Chapter 13                                                                                                 $_7,267
    Statement of Your Current Monthly Income and Calculation of Commitment Period. ...................................................................

40. Fill in any reasonably necessary income you receive for support for dependent
    children. The monthly average of any child support payments, foster care payments, or
    disability payments for a dependent child, reported in Part I of Form 1 22C-1, that you                                                          $____________
    received in accordance with applicable nonbankruptcy law to the extent reasonably
    necessary to be expended for such child.

41. Fill In all qualified retirement deductions. The monthly total of all amounts that your
    employer withheld from wages as contributions for qualified retirement plans, as
    specified In 11 U.S.C. § 541 (b)(7) plus all required repayments of loans from retirement
    plans, as specified In Ii U.S.C. § 362(b)(19).


42. Total of all deductions allowed under 11 U.S.C. § 707(b)(2)(A). copy line 38 here                                            .............   9 $        5 995
                                                                                                                                                             ,




43. Deduction for special circumstances. If special circumstances justify additional
    expenses and you have no reasonable alternative, describe the special circumstances
    and their expenses. You must give your case trustee a detailed explanation of the
    special circumstances and documentation for the expenses.

                              I
     'Desóibe the special circumstances .                                        .            Amount of expense

       Ordinarybusinessexpenses - not Special Circumst                                          $_2,732




                                                                     Total                I     $           2,732
                                                                                                                              Copy
                                                                                                                                                                 2,732



                                                                                                                                                 ,   $_8,727
44. Total adjustments. Add lines 40 through 43           .....................................................................................                           here +   — $_8,727




45. Calculate your monthly disposable Income under § 1325(b)(2). Subtract line 44 from line 39.                                                                                     $_-1,460




                    Change in Income or Expenses


46. Change in Income or expenses. If the income in Form 122C-1 or the expenses you reported in this form have changed
    or are virtually certain to change after the date you filed your bankruptcy petition and during the time your case will be
    open, fill in the information below. For example, if the wages reported increased after you filed your petition, check
    122C-1 in the first column, enter line 2 in the second column, explain why the wages increased, fill in when the increase
    occurred, and fill in the amount of the Increase.

      Form          .• tjne        Reason for change                                  .             Date of change .                  increase or           Amount of change
                                                                                                                                      decrease?

     U     122C-1                                                                                                                    U Increase            $____________
     U     122C-2                                                                                                                    U Decrease

     U     122C-1                                                                                                                    U Increase            $_____________
     U     122C-2                                                                                                                    U Decrease
     •     122C-1
                        -
                                                                                                                                      U Increase
     •     122C-2                                                                                                                     U Decrease
                                                                                                                                                           $_____________


     U 12210-1                                                                                                                        U Increase           $______________
     U 122C-2                                                                                                                         UDecrease



 Official Form 122C-2                                     Chapter 13 Calculation of Your Disposable Income                                                                                     page 7
Debtor 1     JUAN CARLOS CASAS                                                                 Case number
              First Name   Middle Name         Last Name



               Sign Below




By signing here, under penalty of perjury you declare that the information on this statement and in any attachments is true and correct.


 X-                   4-4~~'
                           D
    Signature of Debtor 1\JUAN CARLOS CASAS                                 Signature of Debtor 2


    Date 08/19/2019                                                         Date
           MM/ DO /YYYY                                                            MM/ DD IYYYY




Official Form 122C-2                             Chapter 13 Calculation of Your Disposable Income                                          page 8
